Exhibit 10.1
EXECUTION VERSION
 
STOCK PURCHASE AGREEMENT
by and among
Thor Industries, Inc., as Purchaser
Heartland RV Holdings, L.P., as Seller
Towable Holdings, Inc., as Holdings
Heartland Recreational Vehicles, LLC, as the Company
and
the other parties listed on the signature pages hereto
September 16, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I PURCHASE AND SALE
    1  
SECTION 1.01 Purchase and Sale
    1  
 
       
Article II PURCHASE PRICE
    1  
SECTION 2.01 Purchase Price
    1  
SECTION 2.02 Post Closing Adjustment of the Purchase Price
    2  
 
       
Article III REPRESENTATIONS AND WARRANTIES OF SELLER, HOLDINGS AND THE COMPANY
    6  
SECTION 3.01 Organization; Good Standing
    7  
SECTION 3.02 Capitalization; Subsidiaries
    7  
SECTION 3.03 No Operations
    8  
SECTION 3.04 Authority Relative to this Agreement
    8  
SECTION 3.05 Consents and Approvals; No Violations
    9  
SECTION 3.06 Financial Statements
    10  
SECTION 3.07 Absence of Undisclosed Liabilities
    10  
SECTION 3.08 Absence of Certain Changes or Events
    11  
SECTION 3.09 Material Agreements
    12  
SECTION 3.10 Real Property
    13  
SECTION 3.11 Machinery and Equipment
    14  
SECTION 3.12 Inventories
    14  
SECTION 3.13 Accounts Receivable
    14  
SECTION 3.14 Intellectual Property Rights
    14  
SECTION 3.15 Licenses
    15  
SECTION 3.16 Title to Assets
    16  
SECTION 3.17 Corporate Minute Books; Bank Accounts; Powers of Attorney
    16  
SECTION 3.18 Taxes
    16  
SECTION 3.19 Employees
    18  
SECTION 3.20 Benefits Plans
    19  
SECTION 3.21 Insurance
    20  
SECTION 3.22 Litigation
    21  
SECTION 3.23 Compliance with Laws
    21  
SECTION 3.24 NHTSA; Other Safety Standards
    22  
SECTION 3.25 Product Liability; Product Recalls
    22  
SECTION 3.26 Warranties
    22  
SECTION 3.27 Dealer Network; Rebates and Refunds
    22  
SECTION 3.28 Environmental Matters
    23  
SECTION 3.29 Disclosure
    26  
SECTION 3.30 Certain Interests
    26  
SECTION 3.31 Business Names
    26  
SECTION 3.32 No Additional Representations
    26  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE III.A ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLER
    26  
SECTION 3.01A Organization; Good Standing
    27  
SECTION 3.02A Title
    27  
SECTION 3.03A Authority Relative to this Agreement
    27  
SECTION 3.04A Consents and Approvals; No Violations
    27  
SECTION 3.05A Litigation
    28  
SECTION 3.06A Related Party Transactions
    28  
SECTION 3.07A Ownership
    28  
SECTION 3.08A NO ADDITIONAL REPRESENTATIONS
    29  
 
       
ARTICLE III.B REPRESENTATIONS AND WARRANTIES OF THE SELLER OWNERS
    29  
SECTION 3.01B Organization; Good Standing
    29  
SECTION 3.02B Authority Relative to this Agreement
    29  
SECTION 3.03B Consents and Approvals; No Violations
    30  
SECTION 3.04B Litigation
    30  
SECTION 3.05B NO ADDITIONAL REPRESENTATIONS
    30  
 
       
Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
    31  
SECTION 4.01 Organization; Good Standing
    31  
SECTION 4.02 Authority Relative to this Agreement
    31  
SECTION 4.03 Consents and Approvals; No Violations
    31  
SECTION 4.04 Litigation
    32  
SECTION 4.05 Capitalization of Purchaser
    32  
SECTION 4.06 Real Property Holding Corporation Status
    32  
SECTION 4.07 SEC Reports
    33  
SECTION 4.08 Private Placement
    33  
SECTION 4.09 NYSE Listing Requirements
    33  
SECTION 4.10 NO ADDITIONAL REPRESENTATIONS
    33  
 
       
Article V COVENANTS
    34  
SECTION 5.01 Public Disclosure
    34  
SECTION 5.02 Books and Records
    34  
SECTION 5.03 Tax Matters
    34  
SECTION 5.04 Indemnification of Officers and Directors
    39  
SECTION 5.05 Litigation Support
    39  
SECTION 5.06 Legends
    40  
SECTION 5.07 Issuance of Equity Consideration
    40  
 
       
Article VI CLOSING DELIVERABLES
    40  
SECTION 6.01 Closing Deliverables of Seller
    40  
SECTION 6.02 Closing Deliverables of Purchaser
    42  
 
       
Article VII CLOSING
    42  
SECTION 7.01 Closing
    42  
SECTION 7.02 Further Assurances
    42  

ii



--------------------------------------------------------------------------------



 



              Page  
Article VIII SURVIVAL; INDEMNIFICATION
    43  
SECTION 8.01 Survival of Representations and Warranties
    43  
SECTION 8.02 Indemnification
    43  
SECTION 8.03 Limitations on Indemnification
    45  
SECTION 8.04 Tax Indemnification
    46  
SECTION 8.05 Indemnification Procedures
    48  
SECTION 8.06 Tax Treatment of Indemnification
    49  
 
       
Article IX FINDER’S FEES
    49  
SECTION 9.01 Finder’s Fees
    49  
 
       
Article X NOTICES
    50  
 
       
Article XI MISCELLANEOUS
    51  
SECTION 11.01 Expenses
    51  
SECTION 11.02 Entire Agreement
    52  
SECTION 11.03 Amendments and Waivers
    52  
SECTION 11.04 Successors and Assigns
    52  
SECTION 11.05 Governing Law
    52  
SECTION 11.06 Severability
    52  
SECTION 11.07 No Third-Party Beneficiaries
    53  
SECTION 11.08 Attorneys’ Fees
    53  
SECTION 11.09 Remedies
    53  
SECTION 11.10 Consent to Jurisdiction and Service of Process; WAIVER OF JURY
TRIAL
    53  
SECTION 11.11 Counterparts
    54  
SECTION 11.12 Certain References; Captions
    54  
SECTION 11.13 Interpretation
    54  
SECTION 11.14 Knowledge
    54  
SECTION 11.15 Material Adverse Effect
    54  
SECTION 11.16 Delivery to Purchaser
    55  
SECTION 11.17 Defined Terms
    55  

      EXHIBITS    
 
   
EXHIBIT 6.01(i)
  Form of Non-Competition Agreement
 
   
EXHIBIT 6.01(j)
  Form of Registration Rights Agreement
 
   
EXHIBIT 6.01(k)
  Form of Release
 
   
EXHIBIT 6.01(m)
  Form of Stock Restriction Agreement
 
   
EXHIBIT 6.01(n)
  Investment Letters

iii



--------------------------------------------------------------------------------



 



      ANNEXES    
 
   
ANNEX 2.01
  Capital Leases
 
   
ANNEX 2.01(a)(i)
  Indebtedness to be Repaid at Closing
 
   
ANNEX 2.01(a)(ii)
  Transaction Expenses
 
   
ANNEX 2.01(b)
  Seller Limited Partners (to be updated in accordance with Section 5.07)
 
   
ANNEX 2.02
  Determination of Stockholder Equity
 
   
ANNEX 5.03(b)
  Historic Tax Indemnitees
 
   
ANNEX 6.01(a)
  Governmental Entities Consent
 
   
ANNEX 8.02(a)(iii)
  Other Indemnified Matters

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
          STOCK PURCHASE AGREEMENT dated as of September 16, 2010 (this
“Agreement”) by and among Thor Industries, Inc., a Delaware corporation
(“Purchaser”), Heartland RV Holdings, L.P., a Delaware limited partnership
(“Seller”), Towable Holdings, Inc., a Delaware corporation (“Holdings”),
Heartland Recreational Vehicles, LLC, an Indiana limited liability company (the
“Company” and, together with Holdings, the “Company Parties”), and, solely with
respect to Section 2.02(a)(vii), (viii) and (ix), Article III.B., Article VIII,
Article IX, Article X and Article XI of this Agreement, the other parties listed
on the signature pages hereto (the “Seller Owners”).
W I T N E S S E T H:
          WHEREAS, the Company is engaged in the business (the “Business”) of
manufacturing and marketing recreational vehicles, consisting of travel trailers
and fifth-wheel vehicles (the “Products”);
          WHEREAS, Seller owns all of the issued and outstanding capital stock
of Holdings (the “Purchased Shares”) and has agreed to cause Holdings and the
Company to enter into this Agreement and consummate the transactions
contemplated hereby and, in its capacity as sole stockholder of Holdings, to
enter into this Agreement and consummate the transactions contemplated hereby;
and
          WHEREAS, Purchaser desires to acquire the Purchased Shares from Seller
and Seller desires to sell the Purchased Shares to Purchaser, all in accordance
with the terms and conditions of this Agreement and the documents contemplated
hereby.
          NOW THEREFORE, in consideration of the promises and the mutual
agreements, covenants, representations and warranties herein contained, the
parties hereto agree as follows:
Article I
PURCHASE AND SALE
          SECTION 1.01 Purchase and Sale.
     Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, Seller shall sell, transfer, assign, convey and deliver to
Purchaser, and Purchaser shall purchase from Seller, all of the Purchased
Shares, free and clear of any and all Liens.
Article II
PURCHASE PRICE
          SECTION 2.01 Purchase Price.
     The aggregate amount of consideration to be paid by Purchaser to Seller for
all of the Purchased Shares shall be (x) One Hundred Million Dollars
($100,000,000) minus the amounts outstanding on the capital leases of the
Company in accordance with United States generally accepted accounting
principles (“GAAP”) listed on Annex 2.01 (the “Estimated Capital Leases Amount”)
(the amount calculated in accordance with this clause (x), the “Cash
Consideration”) and (y) 4,300,000 shares of common stock, par value $0.10 per
share, of Purchaser (the “Equity Consideration” and, together with the Cash

 



--------------------------------------------------------------------------------



 



Consideration, the “Purchase Price”), as such Purchase Price may be subject to
adjustment in accordance with Section 2.02. The initial Purchase Price shall be
paid at the Closing as follows:
          (a) The Cash Consideration shall be paid at Closing, as follows:
          (i) First, Purchaser shall pay off the outstanding indebtedness under
the financing arrangements set forth on Annex 2.01(a)(i) (the “Closing Date Debt
Obligations”) (pursuant to the payoff letters described in Section 6.01(d)) that
remains outstanding after giving effect to the use by the Company of all of the
Estimated Closing Cash to repay a portion of the Closing Date Debt Obligations,
where “Estimated Closing Cash” means the cash and cash equivalents of Holdings
and its Subsidiaries, determined in accordance with GAAP as in effect on the
date hereof, as of immediately prior to the Closing (and, for the avoidance of
doubt, without giving effect to the use of such cash and cash equivalents in
accordance with this Section 2.01(a)(i)) in an amount estimated by Seller and
communicated in writing by Seller to Purchaser on the Closing Date;
          (ii) Second, Purchaser shall pay to one or more accounts designated by
Seller in writing on the Closing Date an amount equal to the fees and expenses
incurred by or on behalf of Seller, Seller Owners, Seller Limited Partners
and/or Holdings and its Subsidiaries in connection with the transactions
contemplated by this Agreement, payable by any such Persons to outside legal
counsel, accountants, advisors, brokers and other third parties and unpaid as of
immediately prior to the Closing, all as set forth on Annex 2.01(a)(ii); and
          (iii) Third, Purchaser shall pay to Seller by wire transfer of
immediately available funds to an account or accounts designated by Seller in
writing on the Closing Date an amount equal to the Cash Consideration minus the
amounts payable at the Closing pursuant to Section 2.01(a)(i) and (ii);
provided, that in no event shall the aggregate amount payable by Purchaser
pursuant to Section 2.01(a)(i) and (a)(ii) and this Section 2.01(a)(iii) exceed
the Cash Consideration;
          (b) Seller hereby instructs Purchaser to deliver the Equity
Consideration to the limited partners of Seller or the parent entities of such
limited partners (the “Seller Limited Partners”) as set forth on Annex 2.01(b)
which shall be updated by Seller in accordance with Section 5.07. The Equity
Consideration shall be in the form of stock certificates evidencing the
ownership of Equity Consideration in the respective share amounts set forth
opposite the names of the Persons on Annex 2.01(b). The Equity Consideration
shall be validly issued, fully paid and nonassessable and free and clear of any
Liens, except, with respect to the Seller Limited Partners who are party
thereto, as set forth in the Stock Restriction Agreement (as defined in
Section 6.01(l)) for the Seller.
          SECTION 2.02 Post Closing Adjustment of the Purchase Price.
     Following the Closing and pursuant to Section 2.02(a), the Purchase Price
will be adjusted downward, on a dollar for dollar basis, to the extent that
Holdings’ stockholder equity as of immediately prior to the Closing (but without
giving effect to the payments contemplated by Section 2.01(a)(i)) as finally
determined in accordance with GAAP, as in effect on the date hereof, applied on
a basis consistent with the Company Parties’ past practices (to the extent
applicable), except as

2



--------------------------------------------------------------------------------



 



otherwise set forth in Annex 2.02 (“Stockholder Equity”), is less than
Forty-Seven Million Five Hundred Thousand Dollars ($47,500,000). The Stockholder
Equity shall be determined and calculated strictly in accordance with Annex 2.02
using the applicable line items set forth on the Audited Closing Balance Sheet
(as defined below) as agreed upon by the parties in accordance with Section
2.02(a). Following the Closing and pursuant to Section 2.02(a), the Purchase
Price shall also be adjusted (x) (A) upward, on a dollar for dollar basis, if
the Final Closing Cash (as defined below) exceeds the Estimated Closing Cash or
(B) downward, on a dollar for dollar basis, if the Estimated Closing Cash
exceeds the Final Closing Cash (any such adjustment, whether upward or downward,
a “Cash Adjustment”) and (y) (A) upward, on a dollar for dollar basis, if the
Estimated Capital Leases Amount exceeds the Final Capital Leases Amount or
(B) downward, on a dollar for dollar basis, if the Final Capital Leases Amount
exceeds the Estimated Capital Leases Amount (any such adjustment, whether upward
or downward, a “Capital Leases Adjustment”).
          (a) Determination of Final Purchase Price.
          (i) In order to conclusively determine the Stockholder Equity as of
the Closing, Purchaser, with the cooperation of Seller, will cause a
consolidated balance sheet of Holdings and its Subsidiaries as of immediately
prior to the Closing (but without giving effect to the payments contemplated by
Section 2.02(a)(i) and (ii)) (the “Proposed Closing Balance Sheet”) to be
prepared as promptly as practicable following the Closing Date and in no event
more than forty-five (45) days following the Closing Date and Purchaser will
engage Crowe Horwath LLP (“Crowe”) to perform an audit, in accordance with
generally accepted auditing standards, of the Proposed Closing Balance Sheet (as
so audited, the “Audited Closing Balance Sheet”) and will allow Crowe to
independently select its audit team. The Audited Closing Balance Sheet shall set
forth, among other things, the final amount of all cash and cash equivalents of
Holdings and its Subsidiaries as of immediately prior to the Closing (but
without giving effect to the payments contemplated by Section 2.01(a)(i)) (the
“Audited Closing Cash”). The Proposed Closing Balance Sheet and the Audited
Closing Balance Sheet shall be prepared based upon the books and records of the
Company Parties in accordance with GAAP and, to the extent applicable,
consistent with the past practices of the Company Parties (but without giving
effect to the payments contemplated by Section 2.01(a)(i)). The parties will use
commercially reasonable efforts to cause Crowe to complete and deliver the
Audited Closing Balance Sheet to Seller and Purchaser within sixty (60) days
after Crowe’s receipt of the Proposed Closing Balance Sheet (the date of such
delivery, the “Closing Audit Date”). The parties shall cooperate with Crowe in
connection with such audit, and shall provide Crowe with all books, records and
other papers necessary for such purpose. The parties shall use commercially
reasonable efforts to cause Crowe to make available to the parties Crowe’s
books, records and other papers related to the final amounts set forth on the
Audited Closing Balance Sheet, including work papers, in connection with Crowe’s
preparation of the Audited Closing Balance Sheet.
          (ii) Within thirty (30) days after the Closing Audit Date, Purchaser
shall deliver to Seller Purchaser’s calculation of (x) the Stockholder Equity,
which shall be calculated based on the Audited Closing Balance Sheet, (y) the
cash and cash equivalents of Holdings and its Subsidiaries, determined in
accordance with GAAP as in

3



--------------------------------------------------------------------------------



 



effect on the date hereof, as of immediately prior to the Closing (and, for the
avoidance of doubt, without giving effect to the use of such cash and cash
equivalents in accordance with Section 2.01(a)(i)), which shall be calculated
based on the Audited Closing Cash (the “Proposed Cash Amount”), and (z) the
aggregate amount outstanding on the capital leases of the Company, determined in
accordance with GAAP as in effect on the date hereof, as of immediately prior to
the Closing (the “Proposed Capital Leases Amount”) in each case together with
reasonable documentation in support thereof. Purchaser’s calculation of
Stockholder Equity, the Proposed Cash Amount and the Proposed Capital Leases
Amount shall be final and binding on the Parties unless within forty-five
(45) days after Seller’s receipt of Purchaser’s calculation of Stockholder
Equity, the Proposed Cash Amount and the Proposed Capital Leases Amount Seller
shall give Purchaser a notice of objection (an “Objection Notice”). The
Objection Notice shall specify each item Seller objects to in Purchaser’s
calculations of Stockholder Equity, the Proposed Cash Amount and/or the Proposed
Capital Leases Amount, together with a calculation of each disputed amount and
reasonable documentation in support thereof. Any item in Purchaser’s calculation
of Stockholder Equity, the Proposed Cash Amount or the Proposed Capital Leases
Amount that is not objected to in the Objection Notice shall be deemed agreed
and shall be final and binding on the parties.
          (iii) From and after the Closing Date and prior to the date the
Objection Notice is required to be timely delivered, Purchaser shall make
available to Seller and any of its accountants and advisors, upon reasonable
request and during the Company’s normal business hours, the Company Parties’
accounting personnel, (including the chief financial officer), and the books and
records of the Company Parties and any other documents relating to the
preparation of the Audited Closing Balance Sheet, Purchaser’s calculation of
Stockholder Equity, the Cash Adjustment and the Capital Leases Adjustment, and
shall use reasonable efforts to make available to Seller the Company Parties’
and Purchaser’s accountants, for the purposes of determining whether to deliver
an Objection Notice. Purchaser agrees that following the Closing Date and prior
to the completion of the Audited Closing Balance Sheet and the final
determination of Stockholder Equity, the Cash Adjustment and the Capital Leases
Adjustment in accordance with this Section 2.02, Purchaser shall, and shall
cause the Company Parties to, preserve and not alter or destroy any of the books
and records of any Company Party relating to the calculation of the Audited
Closing Balance Sheet, the Cash Adjustment or the Capital Leases Adjustment.
          (iv) In the event an Objection Notice is given, Purchaser and Seller,
together with their respective accountants and other advisors, shall use
commercially reasonable efforts to resolve any objection and arrive at a final
determination. If Purchaser and Seller are unable to arrive at a final
determination within twenty (20) days after an Objection Notice is given, the
matter shall be submitted to PricewaterhouseCoopers LLP (the “Independent
Firm”). The Independent Firm shall make a final determination in writing as to
all matters in dispute within thirty (30) days after its appointment, provided,
that, notwithstanding the Independent Firm’s determination of the Stockholder
Equity, the Cash Adjustment and/or the Capital Leases Adjustment, for purposes
hereof (A) the Stockholder Equity shall be neither less than the amount of
Stockholder Equity as calculated by Purchaser and delivered to Seller pursuant

4



--------------------------------------------------------------------------------



 



to Section 2.02(a)(ii) nor greater than the amount specified by Seller in the
Objection Notice, (B) the final amount of cash and cash equivalents of Holdings
and its Subsidiaries as of the Closing used to determine the Cash Adjustment
(calculated in accordance with the provisions set forth in this Section 2.02(a))
shall be neither less than the amount of such cash and cash equivalents as
calculated by Purchaser and delivered to Seller pursuant to Section 2.02(a)(ii)
nor greater than the amount specified by Seller in the Objection Notice, and
(C) the final aggregate amount outstanding on the capital leases of the Company
used to determine the Capital Leases Adjustment (calculated in accordance with
the provisions set forth in this Section 2.02(a)) shall be neither less than the
amount specified by Seller in the Objection Notice nor greater than the amount
as calculated by Purchaser and delivered to Seller pursuant to
Section 2.02(a)(ii), and in each case shall, absent mathematical error, be final
and binding on the parties. The Stockholder Equity as finally determined in
accordance with the procedures and provisions set forth in this Section 2.02(a)
is hereinafter referred to as the “Final Stockholder Equity”. The amount of cash
and cash equivalents of Holdings and its Subsidiaries as of the Closing as
finally determined in accordance with the procedures and provisions set forth in
this Section 2.02(a) is hereinafter referred to as the “Final Closing Cash”. The
aggregate amount outstanding on the capital leases of the Company used to
determine the Capital Leases Adjustment as finally determined in accordance with
the procedures and provisions set forth in this Section 2.02(a) is hereinafter
referred to as the “Final Capital Leases Amount.”
          (v) Within five (5) days after the engagement of the Independent Firm,
Seller and Purchaser shall each furnish, at their own expense, to the
Independent Firm and the other party, a written statement of their position with
respect to each matter in dispute as set forth in the Objection Notice. Within
five (5) days after expiration of the original five (5) day period, Seller and
Purchaser may deliver to the Independent Firm and to the other party their
response to the other’s position on matters in dispute. With each submission,
Seller and Purchaser may also furnish to the Independent Firm such other
information and documents as they deem relevant or such information and
documents as may be requested by the Independent Firm with appropriate copies or
notification being given to the other party. The Independent Firm may, in its
discretion, conduct a conference concerning the disagreement with Seller and
Purchaser, at which conference each party shall have the right to present
additional documents, materials and other information and to have present its
advisors, counsel and accountants. In connection with such process, there shall
be no hearings, oral examinations, testimony, depositions, discovery or other
similar proceedings conducted by any party or by the Independent Firm.
          (vi) Purchaser shall pay any fees owing to Crowe in connection with
its engagement under this Section 2.02(a). Any fees owing to the Independent
Firm in connection with its engagement under this Section 2.02(a) shall be paid
by Purchaser and/or Seller in direct proportion to the amounts of the disputed
items that are lost by Purchaser and/or Seller, as the case may be, determined
at the time of the final resolution of this matter by the Independent Firm.

5



--------------------------------------------------------------------------------



 



          (vii) In the event that the Final Stockholder Equity is less than
$47,500,000, Seller and each of the Seller Owners jointly and severally shall
pay Purchaser the amount equal to the difference in cash by wire transfer of
immediately available funds. In the event that the Final Stockholder Equity is
greater or equal to $47,500,000, no adjustment to the Purchase Price shall be
made pursuant to this Section 2.02(a)(vii).
          (viii) In the event of an upward Cash Adjustment as finally determined
pursuant to this Section 2.02(a), Purchaser shall pay Seller the amount equal to
the upward Cash Adjustment, and in the event of a downward Cash Adjustment as
finally determined pursuant to this Section 2.02(a) Seller and each of the
Seller Owners jointly and severally shall pay Purchaser the amount equal to the
downward Cash Adjustment as finally determined pursuant to this Section 2.02(a),
in each case, in cash by wire transfer of immediately available funds.
          (ix) In the event that the Estimated Capital Leases Amount exceeds the
Final Capital Leases Amount, Purchaser shall pay Seller the amount equal to the
difference in cash by wire transfer of immediately available funds. In the event
that the Final Capital Leases Amount exceeds the Estimated Capital Leases
Amount, Seller and each of the Seller Owners jointly and severally shall pay
Purchaser the amount equal to the difference in cash by wire transfer of
immediately available funds.
          (x) Seller and/or Purchaser shall make any payments pursuant to
Sections 2.02(a)(vii), (a)(viii) and/or (a)(ix) within three (3) Business Days
following the date on which the Final Stockholder Equity, the Final Closing Cash
and the Final Capital Leases Amount have all been determined pursuant to this
Section 2.02(a). Any amounts payable to Seller pursuant to Section 2.02(a)(viii)
and/or (a)(ix) shall be netted against any amount payable to Purchaser pursuant
to Section 2.02(a)(vii).
          (b) Withholding Rights. Purchaser shall be entitled to deduct and
withhold from amounts otherwise payable pursuant to this Agreement to Seller
such amounts as Purchaser is required to deduct and withhold with respect to the
making of such payment under the Internal Revenue Code of 1986, as amended (the
“Code”) or any provision of state, local or foreign tax law; provided, that
Purchaser and Seller shall use reasonable efforts to cooperate to reduce or
eliminate any such withholding. To the extent that amounts are so withheld and
paid over to the appropriate taxing authority by Purchaser such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to
Seller.
Article III
REPRESENTATIONS AND WARRANTIES OF
SELLER, HOLDINGS AND THE COMPANY
     Except as set forth in the corresponding sections or subsections of the
disclosure letter delivered to Purchaser by Seller, Holdings and the Company
prior to entering into this Agreement (the “Disclosure Schedule”), Seller,
Holdings and the Company hereby jointly and severally represent, warrant and
agree, as follows (it being agreed that the disclosure of any matter in any
section or subsection of the Disclosure Schedule shall be deemed to be a
disclosure

6



--------------------------------------------------------------------------------



 



in another section or subsection in the Disclosure Schedule only to the extent
that it is reasonably apparent from the face of such disclosure that it is
relevant to such other section or subsection):
          SECTION 3.01 Organization; Good Standing.
     Each Company Party is an entity duly organized, validly existing and in
good standing under the laws of the state of its incorporation or organization,
has full power and authority, corporate and other, to own and operate its
property (including the operation of leased property), and to carry on its
business as it is now being conducted, and is duly qualified or licensed as a
foreign corporation to do business and is in good standing in each jurisdiction
(all of which other jurisdictions, if any, are listed in Section 3.01 of the
Disclosure Schedule) in which the character of the property owned or the nature
of the business transacted by it makes such qualification or licensing
necessary, except to the extent failure to be qualified in such jurisdiction
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. True and complete copies of the Articles of
Incorporation and By-laws or Certificate of Formation and limited liability
company agreement (or similar documents and instruments), including all
amendments thereto, as in effect on the date hereof (the “Organizational
Documents”), of each Company Party have been delivered to Purchaser or made
available to Purchaser prior to the date hereof on the Company’s datasite on
Bowne SmartRoom established in connection with the transactions contemplated by
this Agreement (the “Datasite”). “Subsidiaries” means, when used with reference
to any Person, any corporation, partnership, limited liability company or other
entity, a majority of the outstanding voting power or economic interests of
which is owned directly or indirectly by such Person. “Person” means any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity (as defined in Section 3.05) or
other entity of any kind or nature.
          SECTION 3.02 Capitalization; Subsidiaries.
          (a) Holdings’ authorized capital stock consists solely of 1,000 shares
of common stock, par value $0.01 per share (the “Holdings Common Stock”), all of
which shares of Holdings Common Stock are issued and outstanding. All
outstanding shares of Holdings Common Stock are validly issued, fully paid and
nonassessable. Seller owns, free and clear of any Liens (other than Liens which
shall not survive the Closing (but subject to the filing of UCC-3 termination
statements for Liens described in clause (D) of the definition of Permitted
Liens)), all of the issued and outstanding shares of Holdings Common Stock.
          (b) Section 3.02(b) of the Disclosure Schedule contains a true and
complete list, as of the date hereof, of each Subsidiary of Holdings. All
outstanding equity interests of each such Subsidiary are validly issued, fully
paid and nonassessable, except as set forth on Section 3.02(b) of the Disclosure
Schedule. Holdings owns, free and clear of any Liens (other than Liens which
shall not survive the Closing), all of the issued and outstanding equity
interests of its Subsidiaries.
          (c) Except as set forth above, there are no outstanding subscriptions,
options, rights, warrants or other commitments entitling any person to purchase
or otherwise subscribe for or acquire any shares of capital stock or other
equity or voting interests of any Company Party or any security convertible into
or exchangeable for shares of capital stock or other equity or voting interests
of any Company Party, nor is there presently outstanding any security
convertible into or exchangeable for shares of capital stock or other equity or
voting interests of any Company

7



--------------------------------------------------------------------------------



 



Party, nor has any Company Party entered into any agreement with respect to any
of the foregoing. No Company Party has any obligation to repurchase, redeem or
otherwise acquire any shares of capital stock of, or other equity or voting
interests in, any Company Party. There are no irrevocable proxies and no voting
agreements to which any Company Party is a party with respect to any shares of
the capital stock or other equity or voting securities of any Company Party.
          SECTION 3.03 No Operations.
          (a) Except as set forth in Section 3.02(b) of the Disclosure Schedule,
Holdings does not have, nor has Holdings ever had, any Subsidiaries, and
Holdings does not own, nor has the Company ever owned, directly or indirectly,
any capital stock of, or other equity or voting interests in, any Person.
Holdings has never (i) directly operated any business, manufactured or sold any
products (including the Products) or provided any services; (ii) except as set
forth on Section 3.03(a) of the Disclosure Schedule, incurred any liabilities or
obligations of any kind, including but not limited to any liabilities that are
known or unknown, secured or unsecured (whether accrued, absolute, contingent or
otherwise) (except for liabilities for Taxes and except for de minimis
liabilities related to its formation); (iii) directly owned or leased, or been
in possession of, any assets or properties of any kind, including but not
limited to any real property interest, machinery or equipment, inventory,
accounts receivable, Intellectual Property Rights and Licenses (except for the
equity interests in the Company and Heartland Financial Services, LLC (“HFS”));
(iv) directly employed or engaged any employees, consultants or agents (except
for legal counsel and for accountants rendering routine accounting services) or
maintained any Company Benefit Plans (as defined in Section 3.20(a)); or
(v) except as set forth on Section 3.03(a)(v) of the Disclosure Schedule been a
party to or bound by any agreement or any contracts, commitments or
understandings other than with respect to its Organizational Documents.
          (b) On September 15, 2010, the sole member of HFS approved the
dissolution of HFS and caused the certificate of dissolution of HFS to be filed
with the Indiana Secretary of State, specifying that such dissolution shall be
effective September 16, 2010. A copy of such certificate of dissolution has been
delivered to Purchaser or made available on the Datasite. HFS never owned any
capital stock of, or other equity or voting interests in, any Person. Except as
set forth in Section 3.03(b) of the Disclosure Schedule, HFS never directly or
indirectly (i) operated any business, manufactured or sold any products
(including the Products) or provided any services; (ii) incurred any liabilities
or obligations of any kind, including but not limited to any liabilities that
are known or unknown, secured or unsecured (whether accrued, absolute,
contingent or otherwise) except for de minimis liabilities related to its
formation; (iii) owned or leased, or possessed any assets or properties of any
kind, including but not limited to any real property interest, machinery or
equipment, inventory, accounts receivable, Intellectual Property Rights and
Licenses; (iv) employed or engaged any employees, consultants or agents (except
for legal counsel and accountants rendering routine accounting services); or
(v) was a party to or was bound by any agreement or any contracts, commitments
or understandings, other than with respect to its Organizational Documents.
          SECTION 3.04 Authority Relative to this Agreement.
     Each Company Party has the full legal right and power and all authority and
approval required by law to enter into this Agreement and the documents and
instruments to be executed and delivered by it pursuant hereto, and to perform
fully its obligations hereunder and thereunder. The execution, delivery

8



--------------------------------------------------------------------------------



 



and performance by each Company Party of this Agreement and the documents and
instruments to be executed and delivered by it pursuant hereto have been duly
authorized by all requisite corporate or other action (including all action
required of Holdings’ Board of Directors (including any committees of Holdings’
Board of Directors, to the extent applicable) and Seller), and no other
corporate proceedings or other action on the part of any Company Party are
necessary to approve this Agreement or the documents and instruments to be
executed and delivered by it pursuant hereto, or to consummate the transactions
contemplated hereby or thereby. This Agreement is, and the documents and
instruments to be executed and delivered by a Company Party pursuant hereto will
be, duly executed and delivered by such Company Party and is, in the case of
this Agreement, and will be, in the case of the documents and instruments to be
executed and delivered by a Company Party pursuant hereto, the legal, valid and
binding obligations of such Company Party enforceable against it in accordance
with their terms.
          SECTION 3.05 Consents and Approvals; No Violations.
          (a) Except for applicable requirements of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”) (the requirements
of the HSR Act being complied with by the Company Parties prior to the date
hereof), no filing or registration with, and no permit, authorization, consent
or approval of, any Governmental Entity (as defined below), is necessary for the
consummation by the Company Parties of the transactions contemplated by this
Agreement. “Governmental Entity” means any national, federal, state, provincial,
local or foreign court, tribunal, arbitral body, administrative agency or
commission or other governmental or regulatory authority or instrumentality.
          (b) Neither the execution and delivery of this Agreement nor the
documents and instruments to be executed and delivered pursuant hereto by the
Company Parties nor the consummation by the Company Parties of the transactions
contemplated hereby or thereby, nor compliance by the Company Parties with any
of the provisions hereof or thereof, will (i) conflict with or result in any
breach of any provision of the Organizational Documents of any Company Party,
(ii) except as set forth on Section 3.05(b) of the Disclosure Schedule, result
in a violation or breach of, or constitute (with or without due notice or lapse
of time or both) a default or give rise to any right of termination,
cancellation or acceleration of or loss of a material benefit under, or result
in the creation of any Lien (as defined below) (except for Permitted Liens, as
defined below) in or upon any of the properties or assets of any Company Party
under, or give rise to any increased, additional, accelerated or guaranteed
rights or entitlements under, or require any consent, approval or notice under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, agreement, lease or other instrument or obligation
to which any Company Party is a party or by which it or any of its properties or
assets may be bound, or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to any Company Party or any of its
properties or assets, except in the case of (ii) or (iii) for violations,
breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. For purposes of
this Agreement, the term “Liens” shall mean all liens, pledges, mortgages,
security interests, claims, charges, guarantee obligations and other
encumbrances of any kind or nature whatsoever (including preemptive rights or
rights of first refusal), and the term “Permitted Liens” shall mean (A) Liens
for Taxes, assessments or governmental charges, or landlords’, mechanics’,
materialmen’s, carrier’s, supplier’s or similar Liens, in each case that are not
delinquent or which are being contested in good faith (and in the case of
contested liens, are set forth on Section 3.05(b) of the Disclosure

9



--------------------------------------------------------------------------------



 



Schedule; (B) zoning, building codes and other land use laws regulating the use
or occupancy of Real Property or the activities conducted thereon which are
imposed by any Governmental Entity having jurisdiction over such Real Property
which are not violated by the current use or occupancy of such Real Property or
the operation of the Business or any violation of which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the value of the Real Property; (C) easements, covenants, conditions,
restrictions and other similar matters affecting title to the Real Property
which (i) are listed on Schedule B of that certain Owner’s Policy of Title
Insurance number 511001801, dated April 9, 2010, issued by Lawyers Title
Insurance Corporation or (ii) would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the value of any
Real Property; and (D) Liens to be released at Closing securing the obligations
of the Company for indebtedness to be paid off at Closing pursuant to
Section 2.02(a)(i). For the avoidance of doubt, licenses of Intellectual
Property Rights shall not be deemed “Liens” hereunder.
          SECTION 3.06 Financial Statements.
     Section 3.06 of the Disclosure Schedule contains (a) the balance sheet of
the Company as of January 2, 2010 (the “Company Audited Balance Sheet”),
January 3, 2009 and December 29, 2007 and the related statements of income,
retained earnings and cash flow for the fiscal years then ended, together with
the notes thereto, audited by Crowe, certified public accountants (together with
the Company Audited Balance Sheet, the “Company Audited Statements”); (b) the
unaudited balance sheet of the Company as of July 31, 2010, and the related
unaudited statements of income, retained earnings and cash flow for the
seven-month period then ended, prepared by or on behalf of the Company (the
“Company Unaudited Statements”); and (c) the unaudited balance sheet of Holdings
as of July 31, 2010 (the “Holdings Unaudited Balance Sheet”), and the related
unaudited statements of income, retained earnings and cash flow for the
seven-month period then ended, prepared by or on behalf of Holdings (together
with the Holdings Unaudited Balance Sheet, the “Holdings Unaudited Statements”
and together with the Company Unaudited Statements, the “Unaudited Statements”).
All such statements (collectively, the “Financial Statements”) have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods involved and fairly present in all material respects the financial
position of the Company or Holdings, as applicable, as of the dates indicated
and the results of the Company’s or Holdings’, as applicable, operations and
cash flows for the periods then ended (subject, in the case of the Unaudited
Statements, to normal and recurring year-end audit adjustments, none of which,
individually or in the aggregate, are expected, to the knowledge of the Company
Parties, to be material, and the absence of footnotes otherwise required under
GAAP).
          SECTION 3.07 Absence of Undisclosed Liabilities.
     Except as and to the extent reflected or reserved against in the Company
Audited Balance Sheet or as set forth in Section 3.07 of the Disclosure
Schedule, the Company had no liabilities or obligations that were required to be
recorded in accordance with GAAP, as of the date of such balance sheet (other
than (a) obligations of continued performance under the Material Agreements (as
defined in Section 3.09) and (b) commitments and arrangements arising in the
ordinary course of business consistent with past practice, known or reasonably
estimated), secured or unsecured (whether accrued, absolute, contingent or
otherwise). Except as and to the extent reflected or reserved against in the
Company Unaudited Statements or as set forth in Section 3.07 of the Disclosure
Schedule, the Company has not incurred any liabilities or obligations since
January 2, 2010 other than liabilities and commitments and arrangements incurred
in the ordinary course of business

10



--------------------------------------------------------------------------------



 



consistent with past practice and obligations of continued performance under the
Material Agreements (as defined in Section 3.09).
          SECTION 3.08 Absence of Certain Changes or Events.
     Except as set forth on Section 3.08 of the Disclosure Schedule, since
January 2, 2010, the Company has conducted its business only in the ordinary
course consistent with past practice, and there has not occurred any change,
event, circumstance, occurrence or condition which would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and,
without limiting the generality of the foregoing, the Company has not
(a) incurred any obligation or liability, secured or unsecured (whether accrued,
absolute, contingent or otherwise), whether due or to become due, except current
liabilities in the ordinary course of business consistent with past practice or
those reflected on the Company Unaudited Statements, (b) discharged or satisfied
any Lien (except for Permitted Liens), or paid any obligation or liability,
except current liabilities becoming due in the ordinary course of business
consistent with past practice, (c) mortgaged, pledged, or subjected to Lien
(except for Permitted Liens) any of its properties or assets, (d) sold,
transferred, licensed or otherwise disposed of any of the Company’s material
properties or assets other than in the ordinary course of business consistent
with past practice, (e) increased the compensation payable or to become payable
by it to any of its directors, officers, employees or individual independent
contractors whose total annual compensation for services rendered after any such
increase is more than $125,000, except as provided by any agreement, either
written or oral, the terms of which have been disclosed on Section 3.08 of the
Disclosure Schedule, or made any bonus, percentage of compensation or other like
benefit accruing to or for the credit of any such directors, officers, employees
or independent contractors (except in the ordinary course of business consistent
with past practices and in accordance with any Company Benefit Plan set forth in
Section 3.20 of the Disclosure Schedule), (f) terminated or received any notice
of termination of any Material Agreement, trademark, trade secret, patent,
patent application, copyright or trade name protection, (g) suffered any damage,
destruction or Loss (whether or not covered by insurance) to its properties or
assets which, individually or in the aggregate, has resulted in or would,
individually or in the aggregate, reasonably be expected to result in, a
Material Adverse Effect, (h) suffered any taking or seizure of all or any part
of its properties or assets by condemnation or eminent domain, (i) experienced
any material change in its relations with its vendors, suppliers, lenders,
dealers, distributors or customers which, individually or in the aggregate, has
resulted in or would, individually or in the aggregate, reasonably be expected
to result in, a Material Adverse Effect, (j) acquired any capital stock or other
securities of any Person or any interest in any Person, or otherwise made any
loan or advance to or investment in any Person (other than advances to employees
for expenses in the ordinary course of business consistent with past practice),
(k) made any capital expenditures or capital additions exceeding $100,000 singly
or $500,000 in the aggregate, (l) instituted, settled or agreed to settle any
litigation, action or proceeding before any court or governmental body affecting
its financial condition, its property or its business operations involving a
single claim (or series of related claims) with damages requested, agreed upon
or paid in excess of $100,000, (m) made any material purchase commitment in
excess of normal, ordinary and usual requirements, or made any material change
in its selling, pricing, or personnel practices, in each case, other than in the
ordinary course of business consistent with past practice, (n) made any change
in accounting principles or methods, or in the manner of keeping books, accounts
and records of the Company which is, or may be, inconsistent with the principles
or methodology by which the Financial Statements have been prepared, (o) entered
into any contract, agreement, lease or transaction

11



--------------------------------------------------------------------------------



 



requiring payments in excess of $100,000 per annum, except in the ordinary
course of business consistent with past practice, (p) changed the authorized
capital structure of the Company, redeemed any equity securities of the Company,
issued, sold or otherwise disposed of any equity securities of the Company or
any option to acquire equity securities of the Company, or any securities
convertible into or exchangeable for equity securities of the Company or made
any declaration, setting aside or payment of any dividend or any other
distribution (whether in cash, stock or property) in respect of its equity
securities, (q) other than in the ordinary course of business: made any election
with respect to Taxes (as defined in Section 3.18(k)), filed any amended Tax
Return (as defined in Section 3.18(k)), entered into any closing agreement,
settled any Tax claim or assessment relating to the Company Parties and/or HFS,
surrendered any right to claim a refund of Taxes or consented to any extension
or waiver of the limitation period applicable to any Tax claim or assessment
relating to the Company Parties and/or HFS if such election, adoption, change,
amendment, agreement, settlement, surrender or consent would have the effect of
materially increasing the Tax liability of the Company Parties and/or HFS for
any period ending after the Closing Date or materially decreasing any Tax
attribute of the Company existing on the Closing Date; or (r) entered into any
agreement or made any commitment to do any of the things described in the
preceding subsections (a) through (q) of this Section 3.08.
          SECTION 3.09 Material Agreements.
     Except as set forth on Section 3.09 of the Disclosure Schedule, the Company
is not a party to any written or, to the knowledge of the Company Parties, any
oral executory agreements (including dealer and distributor agreements), vendor
purchase orders which involve the payment of more than $100,000 (other than
purchase commitments for raw materials and supplies in the ordinary course of
business), bailment agreements, equipment leases, commitments, contracts,
employment agreements, repurchase or floorplan financing agreements, warranties,
guarantees, understandings or other agreements (a) which involve the payment by
the Company of more than $100,000 per annum, (b) which are of a duration in
excess of twelve (12) months from the date of execution thereof, (c) to which
any equity holder, officer, director or employee of the Company or, to the
knowledge of the Company Parties, any member of such person’s immediate family,
or any business entity in which such person is a partner, majority investor,
officer or director is a party as a counterparty to the Company (other than the
Organizational Documents), (d) which contain a covenant restricting the ability
of the Company (or which, following the Closing, would restrict the ability of
Purchaser or any of its Subsidiaries, including the Company) to manufacture or
sell the Products in any geographic area, compete in any business in any
geographic area or employ or solicit to employ any Persons, (e) which relate to
any indebtedness (which term shall include capital leases) of the Company or any
guarantees of or by the Company of indebtedness of any other Person, in each
case in an amount in excess of $100,000, or (f) which create or evidence a Lien
(other than a Permitted Lien) upon any assets or properties of the Company (such
agreements, together with any Real Property Leases required to be set forth in
Section 3.10(b) of the Disclosure Schedule, including all amendments and
modifications thereto, being referred to herein collectively as the “Material
Agreements”). True and complete copies of each of the Material Agreements, as
amended or modified to date, have been delivered to Purchaser or made available
on the Datasite. Each of the Material Agreements is in full force and effect, is
between the Company and the counterparty named on Section 3.09 of the Disclosure
Schedule and constitutes the entire material agreement between the parties
thereto with respect to the subject matter thereof. There is no default under
any Material Agreement either by the Company Party party thereto or, to the
knowledge of the Company Parties, by any other party thereto, and no

12



--------------------------------------------------------------------------------



 



event has occurred that with notice or lapse of time or both would constitute a
default thereunder by the Company Party party thereto or, to the knowledge of
the Company Parties, any other party thereto.
          SECTION 3.10 Real Property.
          (a) Section 3.10(a) of the Disclosure Schedule lists all real property
interests owned by the Company (the “Owned Real Property”) and any contract for
the purchase or sale of real property. The Company has good and marketable title
to the Owned Real Property, free and clear of all Liens except Permitted Liens
or those exceptions to title identified on Section 3.10(a) of the Disclosure
Schedule. Each parcel of Owned Real Property, together with all improvements
located thereon, (i) complies in all material respects with all covenants,
conditions and restrictions affecting such property, either recorded or of which
the Company Parties have knowledge, (ii) is not presently occupied or used by
any party other than its owner, (iii) other than the right of Purchaser pursuant
to this Agreement, is not subject to any option to purchase or lease, right of
first refusal to purchase or lease, reversionary interest or other instrument or
Lien, whether recorded or unrecorded, which would prohibit or require the
consent or waiver of another party to the transactions contemplated hereby or
any subsequent sale or lease of the property, and (iv) except for Permitted
Liens or as set forth on Section 3.10(a) of the Disclosure Schedule, is not
subject to any mortgage, deed of trust or other Lien securing debt which will
not be entirely released and satisfied at the Closing. The Company has delivered
to Purchaser or made available on the Datasite or the Purchaser already had in
its possession (to the extent they predated ownership by the Company) accurate
and complete copies of all title insurance policies, surveys and other documents
and records relating to the Owned Real Property that Purchaser or its
representatives have requested to the extent that such material was actually in
the possession of the Company Parties.
          (b) Section 3.10(b) of the Disclosure Schedule sets forth the address
of all leases, subleases, licenses or occupancy agreements, whether written or
oral, of all real property to which the Company is a party or is bound (the
“Real Property Leases” and the premises that are the subject of such Real
Property Leases, the “Leased Real Property”). True and correct copies of each of
the written Real Property Leases (including all amendments thereto) have been
delivered to Purchaser or made available on the Datasite. Except as set forth on
Section 3.10(b) of the Disclosure Schedule, the Company has valid and
enforceable leasehold interests in the Leased Real Property, free and clear of
all Liens (other than Permitted Liens), and except as set forth in
Section 3.10(b) of the Disclosure Schedule, each Real Property Lease affords the
Company peaceful and undisturbed possession of the Leased Real Property covered
thereby, and there exists no event of default or event, occurrence, condition or
act (including the transactions contemplated by this Agreement) on the part of
the Company, or, to the knowledge of the Company Parties, on the part of the
lessor thereunder, which, with the giving of notice, the lapse of time or the
happening of any further event or condition, would become a material default
under such Real Property Lease, give rise to a right in the lessor to terminate
the Real Property Lease or change any of the material terms thereof or render
the lessee liable to incur any expenditure under such Real Property Lease. In
the event any such Real Property Lease requires the lessee to exercise, on or
before the date hereof, an option to renew in order to continue the term
thereof, the Company has properly exercised such option to renew.
          (c) To the knowledge of the Company Parties, the Owned Real Property
and the Leased Real Property (collectively, the “Real Property”) are the only
real property necessary

13



--------------------------------------------------------------------------------



 



or required in connection with the operation of the Business as it is now being
conducted. To the knowledge of the Company Parties, the Real Property and
improvements thereon may lawfully be used in connection with the Business.
          Notwithstanding the foregoing, no representation or warranty is made
in this Section 3.10 with respect to environmental, health or safety matters,
which are covered exclusively in Sections 3.23 and 3.28.
          SECTION 3.11 Machinery and Equipment.
     All material machinery, equipment and other tangible assets of the Company,
necessary and utilized in the operation of the Business, are in good operating
condition, subject to normal wear and tear, and in a state of repair sufficient
for the conduct of normal operations without, to the knowledge of the Company
Parties, the necessity of any capital expenditure in excess of $50,000 in the
aggregate. The material tangible assets and personal properties of the Company
(including material leased tangible assets and personal properties, if any) are
adequate to enable it to conduct the Business as now being conducted. The
Company has no commitment or plan to make any capital expenditure in excess of
$100,000 in the fiscal year 2010 that has not been set forth on Section 3.11 of
the Disclosure Schedule.
          SECTION 3.12 Inventories.
      The inventories of the Company consist of raw materials, work in process,
and finished goods of a quality and quantity usable or salable in the normal
course of the Business, except for any slow moving, obsolete inventory or
inventory of below-standard quality, all of which has been written off or
written down to realizable value or for which there has been a reserve
established pursuant to the Financial Statements. The valuation at which the
inventories of the Company are carried reflects the normal inventory valuation
policy of the Company (applied in accordance with GAAP).
          SECTION 3.13 Accounts Receivable.
      The accounts receivable of the Company result from bona fide sales made by
the Company in the ordinary course of business consistent with past practice.
The amounts due in respect of such accounts receivable are not, to the knowledge
of the Company Parties, in dispute and no setoffs or counterclaims have been
asserted against any such accounts receivable other than (i) provisions for
doubtful accounts and other reserves in the accounts receivable and (ii) setoff
warranty claims netted against the account receivable of the Company Parties’
dealers in the ordinary course of business.
          SECTION 3.14 Intellectual Property Rights.
      As used in this Agreement, “Intellectual Property Rights” shall mean the
following: (i) trademarks, service marks, trade names, logos, trade dress, and
all registrations and applications therefor, and the good will symbolized
thereby; (ii) copyrights, copyright registrations and applications therefor,
works of authorship in any media (including print and electronic), mask works,
proprietary software and software programs, and all other rights corresponding
thereto throughout the world; (iii) domain names, uniform resource locators and
other names and locators associated with the Internet; (iv) patents and
applications therefor and all reissues, divisionals, renewals, extensions,
provisionals, continuations and continuations-in-part thereof; (v) inventions
(whether patentable or not), invention disclosures, improvements, trade secrets,
know-how and proprietary and/or confidential information, in each case to the
extent protectable under applicable Law; and (vi) industrial designs and any
registrations and applications therefor, and (vii) the right to recover

14



--------------------------------------------------------------------------------



 



for damages and profits for past and future infringements and misappropriations
of any part of the foregoing and the right to sue for and recover the same
throughout the world. Intellectual Property Rights owned or used by, or material
to, the Company in the conduct of the Business as currently conducted by the
Company are referred to herein as “Company Intellectual Property Rights”.
          (a) Attached hereto as Section 3.14(a) of the Disclosure Schedule is a
true and complete list of all of the registrations and applications for
registration of Company Intellectual Property Rights owned by the Company. All
of the registered Company Intellectual Property Rights listed on Section 3.14(a)
of the Disclosure Schedule are subsisting and, to the knowledge of the Company
Parties, valid and enforceable.
          (b) The Company Parties, individually and/or collectively, own, free
from any Liens (other than Permitted Liens), or are validly licensed or, to the
knowledge of the Company Parties, otherwise have the valid and enforceable right
to use all the Company Intellectual Property Rights material to the conduct of
the Business as conducted by the Company as of the Closing, and, to the
knowledge of Seller or the Company Parties, none of the Company Intellectual
Property Rights owned by the Company is subject to any order or judgment that
limits or restricts the Company Parties’ ability to use, assign, convey, and
transfer such Intellectual Property Rights to Purchaser. Except as set forth on
Section 3.14(b) of the Disclosure Schedule no Company Parties have granted any
license or other right and have no obligation to grant any license or other
right with respect to any material Intellectual Property Rights owned by the
Company.
          (c) The Company has taken reasonable measures to protect, maintain and
preserve the confidentiality of all material trade secrets owned by the Company
and used in the Business as currently conducted by the Company.
          (d) To the knowledge of the Company Parties, the Company has not in
the past six (6) years infringed upon, violated or misappropriated any
Intellectual Property Rights of any other person. Except as noted on
Section 3.14(d) of the Disclosure Schedule, there is no claim, demand or
proceeding pending or, to the knowledge of the Company Parties, threatened,
against the Company that challenges the right of the Company to use any of the
Company Intellectual Property Rights (including any claim that the Company must
license or refrain from using any Intellectual Property Rights or other
proprietary information of any other person but excluding office actions issued
in the ordinary course of prosecution of any Intellectual Property Rights).
Except as set forth in Section 3.14(d) of the Disclosure Schedule, to the
knowledge of the Company Parties, no person has infringed upon or
misappropriated any Intellectual Property Rights owned by the Company.
          (e) Without limiting the generality of the foregoing, the licenses
under which the Company uses any third-party Intellectual Property Rights are,
to the knowledge of the Company Parties, in full force and effect. To the
knowledge of the Company Parties, the Company has not breached any such license
in any material respect.
          SECTION 3.15 Licenses.
      The Company possesses all franchises, permits, licenses, certificates and
consents required from any Governmental Entity or any other person

15



--------------------------------------------------------------------------------



 



necessary to enable it to carry on the Business as conducted as of Closing and
to own and operate its properties (including leased property) as owned and
operated as of Closing (collectively, “Licenses”), except for those licenses
that are not, individually or in the aggregate, material to the operation of the
Business. Each of the Licenses will remain in full force and effect following
consummation of the transactions contemplated by this Agreement. Section 3.15 of
the Disclosure Schedule is a true and complete list of all such Licenses.
          Notwithstanding the foregoing, no representation or warranty is made
in this Section 3.15 with respect to Environmental Permits, which are covered
exclusively in Section 3.28, or Intellectual Property Rights.
          SECTION 3.16 Title to Assets.
      The Company owns, free and clear of all Liens whatsoever (except Permitted
Liens), or the Company leases or has licenses or other rights to use, all of the
material assets and properties necessary or required in connection with the
operation of the Business as conducted as of the date hereof, and the
consummation of the transactions contemplated by this Agreement will not give
rise to any Lien on such assets or properties (except for Permitted Liens or
Liens arising from the actions of or ownership by Purchaser).
          SECTION 3.17 Corporate Minute Books; Bank Accounts; Powers of
Attorney.
           (a) The minute book of the Company contains complete and accurate
records in all material respects of all meetings which were required to be
convened and other written corporate actions of the Company’s members and
directors and committees of directors or managers or committees of managers (if
any) which were required to be taken, in each case pursuant to the
Organizational Documents of the Company, applicable laws and/or any material
agreements to which the Company is a party. The minute book of Holdings contains
complete and accurate records in all material respects of all meetings convened
and other written corporate actions of the stockholders and directors or
committees of directors (if any) of Holdings. True and complete copies of the
minute books of Holdings and the Company have been delivered to Purchaser or
made available on the Datasite.
          (b) Section 3.17(b) of the Disclosure Schedule contains a complete and
correct list of all bank accounts and safe deposit boxes of each Company Party
and persons authorized to sign or otherwise act with respect thereto as of the
date hereof and a complete and correct list of all persons holding a general or
special power of attorney granted by any Company Party (other than powers of
attorney entered into in the ordinary course of business consistent with past
practice in connection with the importation or exportation of goods to and from
Canada).
          SECTION 3.18 Taxes.
           Except as set forth in Section 3.18 of the Disclosure Schedule:
          (a) Each Company Party has timely filed (or has had timely filed on
its behalf) all (i) U.S. federal income Tax Returns required to be filed by it
and (ii) each other Tax Return required to be filed by it except to the extent
the failure to file such Tax Return would not result in a material amount of
unpaid Tax for a Pre-Closing Tax Period. Each Company Party has paid (or has had
paid on its behalf) all material amounts of Taxes due and payable by it for a
Pre-Closing Tax Period, except for any such Taxes being contested in good faith
by appropriate proceedings or reserved against in the Financial Statements or
the Audited

16



--------------------------------------------------------------------------------



 



Closing Balance Sheet. Each Company Party has withheld and, to the extent due,
paid over to the appropriate Governmental Entity all material amounts of Tax
required by law to be withheld, including from the wages or salaries of
employees. No Company Party has requested any extension of time within which to
file any U.S. federal income or other material Tax Return in respect of any
taxable year which has not since been filed, and no currently effective waivers
regarding the application of the statute of limitations with respect to any
material Taxes or Tax Returns has been given by or on behalf of any Company
Party. For each Taxable year ending on or after December 27, 2007, true and
complete copies of all Federal and material state income Tax Returns of the
Company Parties have been delivered or made available to Purchaser.
          (b) No deficiencies, assessments or adjustments for any material
amounts of Taxes have been proposed, asserted or assessed in writing against any
Company Party that are not reflected in the Financial Statements to the extent
required by GAAP, or, with respect to the period in which the Closing occurs,
that will not be reflected in the Audited Closing Balance Sheet (excluding those
Taxes resulting from or attributable to the transactions contemplated by this
Agreement). There is no audit, examination, deficiency or refund litigation
pending with respect to any material amount of Taxes and during the past three
(3) years no taxing authority has given written notice of the intent to commence
any such examination, audit or refund litigation and which such examination,
audit or refund litigation has not yet ended. None of the assets or properties
of any Company Party is subject to any material Tax lien, other than any such
liens for (i) Taxes which are not due and payable, (ii) which may thereafter be
paid without penalty or the validity of which are being contested in good faith
by appropriate proceedings or (iii) for which adequate provisions are being
maintained in accordance with GAAP.
          (c) Since January 1, 2008, no Company Party has constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code.
          (d) There is no material amount of taxable income of a Company Party
that will be required under applicable Tax law to be reported by Purchaser or
any of its affiliates, including a Company Party, for a taxable period ending
after the Closing Date as a result of any (i) adjustment pursuant to Section 481
of the Code, (ii) “closing agreement” (as described in Section 7121 of the Code)
executed on or prior to the Closing Date; (iii) intercompany transaction or
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any corresponding or similar provisions of state, local, or non-U.S.
income Tax law); (iv) installment sale or open transaction disposition made on
or prior to the Closing Date; or (v) prepaid amount received before the Closing
with respect to transactions outside of the ordinary course of business.
          (e) Each Company Party has disclosed on its federal income Tax Returns
(or has had disclosed on its behalf) all positions taken therein that could give
rise to substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.
          (f) No Company Party has, or ever had, a permanent establishment in
any country other than the United States or Canada, or has engaged in a trade or
business in any country other than the United States or Canada that subjected it
to Tax in such country. To the

17



--------------------------------------------------------------------------------



 



knowledge of the Company Parties, no Company Party has, or ever had, a permanent
establishment in Canada.
          (g) No Company Party has participated in any listed transaction, as
defined in Treasury Regulation Section 1.6011-4(b)(2).
          (h) No claim has been made in writing by a taxing authority in a
jurisdiction where any Company Party does not file Tax Returns to the effect
that such Company Party is subject to taxation by that jurisdiction.
          (i) No Company Party has been a member of an affiliated, consolidated,
combined or unitary group for Tax purposes (other than another any such group of
which a Company Party is or was a common parent).
          (j) No Company Party is a party to any tax sharing agreement, and no
Company Party is under any obligation to pay any amounts as a result of having
been a party to such an agreement.
          (k) As used in this Agreement, “Taxes” shall mean all (i) domestic and
foreign (whether national, federal, state, provincial, local or otherwise)
income, franchise, property, sales, excise, employment, payroll, social
security, value-added, ad valorem, transfer, withholding and other taxes,
including taxes based on or measured by gross receipts, profits, sales, use or
occupation, tariffs, levies, impositions, assessments or governmental charges of
any nature whatsoever, including any interest, penalties or additions with
respect to any of the foregoing, and (ii) liability for the payment of any
amounts as a result of being party to any tax sharing agreement or as a result
of any legal obligation to indemnify any other person with respect to the
payment of any amounts of the types described in clause (i) or (ii). As used in
this Agreement, “Tax Return” shall mean any report, return, document,
declaration or other information or filing required to be supplied to any taxing
authority or jurisdiction with respect to taxes, including information returns,
any documents with respect to or accompanying payments of estimated taxes, or
with respect to or accompanying requests for the extension of time in which to
file any such report, return, document, declaration or other information.
          Notwithstanding anything to the contrary contained in this Agreement,
this Section 3.18, Section 3.03(a), Section 3.06 (as it relates to Taxes),
Section 3.07 (as it relates to Taxes), Section 3.08(q), Section 3.19(b) and
Section 3.20 contain the sole representations and warranties of Seller, Holdings
and the Company regarding Tax matters.
          SECTION 3.19 Employees.
           (a) General; Compliance.
               (i) Attached hereto as Section 3.19(a) of the Disclosure Schedule
is a true and complete list of the names, positions and salary rates of all
present directors, officers and employees of the Company whose total annual
compensation for the fiscal year ended January 2, 2010 was, or whose total
annual compensation for the current fiscal year is reasonably expected to be,
$200,000 or more (each, a “Key Employee”), together with a summary showing the
salaries and bonuses, if any, paid or payable to such persons for the fiscal
year ended January 2, 2010 and the current fiscal year. To the knowledge of the
Company Parties, no brand manager or vice president or higher level

18



--------------------------------------------------------------------------------



 



employee has any present intentions to terminate his or her employment with the
Company, nor does the Company have any present intention to terminate the
employment of any officer or Key Employee, whether as a result of the
consummation of the transactions contemplated by this Agreement or otherwise.
               (ii) Within the past two years, the Company has not incurred any
liability or obligation which remains unsatisfied under the Worker Adjustment
and Retraining Notification Act or any similar state or local law.
               (iii) The Company Parties’ employment and compensation practices
are in compliance, in all material respects, with applicable federal , state,
and local laws and regulations. Without limiting the generality of this
Section 3.19(a)(iii), the Company Parties have properly calculated and paid
salary and wages, including overtime pay, to all current and former employees
throughout the three year period ending on the Closing Date. The Company Parties
do not know of any employees who have performed work for which they have not
been compensated or who claim to have performed work off the clock.
          (b) Change of Control Payments. Except as set forth on Section 3.19(b)
of the Disclosure Schedule, the Company is not a party to or bound by, nor to
the knowledge of the Company Parties, is Seller or any of its affiliates a party
to or bound by, (i) any agreement with any director, officer, employee or
individual independent contractor of the Company the benefits of which are
contingent, or the terms of which are materially altered, upon the occurrence of
the transactions contemplated by this Agreement (other than Seller’s incentive
units), or (ii) any agreement or plan, including without limitation, any equity
incentive plan (other than Seller’s incentive units), equity purchase plan, cash
incentive plan or deferred compensation plan, any of the benefits of which will
be increased, or the vesting or other realization of the benefits of which will
be accelerated, by the occurrence of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of the transactions contemplated by this Agreement. Except as set forth in
Section 3.19(b) of the Disclosure Schedule, the Company has not made or will not
become obligated to make, or will not, as a result of any event connected with
the transactions contemplated herein, make or become obligated to make, any
“excess parachute payment” as defined in Section 280G of the Code (without
regard to subsection (b)(4) thereof).
          (c) Collective Bargaining Agreements. The Company is not a party to or
bound by a collective bargaining agreement or any labor union contract. To the
knowledge of the Company Parties, there are no activities or proceedings by any
labor union or labor organization to organize any employees of the Company or to
compel the Company to bargain with any union or labor organization. There is no
pending strike, work stoppage, walkout, slowdown, or other material labor
dispute, or, to the knowledge of the Company Parties, any threat thereof. No
unfair labor practice charge or proceeding has been filed, is pending or, has
been threatened against the Company.
          SECTION 3.20 Benefits Plans.
           (a) Section 3.20 of the Disclosure Schedule contains a true and
complete list of all bonus, profit-sharing, equity purchase, equity option,
profits interest arrangement pension, retirement, loan, health, welfare,
severance pay or deferred

19



--------------------------------------------------------------------------------



 



compensation plan, programs or arrangements and other material fringe benefits,
including, without limitation, all “employee benefit plans” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), all “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) and all “employee pension benefit plans” (as defined in Section 3(2) of
ERISA) maintained or contributed to by the Company for the benefit of any
current or former directors, officers, employees or individual independent
contractors of the Company (collectively, “Company Benefit Plans”).
          (b) The Company has delivered to Purchaser or made available on the
Datasite, true and complete copies of, to the extent applicable, (A) each
written Company Benefit Plan, (B) the most recent annual report on Form 5500
required to be filed with the Internal Revenue Service (the “IRS”) with respect
to each Company Benefit Plan (if any such report was required), (C) the most
recent summary plan description for each Company Benefit Plan for which such
summary plan description is required, (D) each trust agreement and group annuity
contract relating to any Company Benefit Plan and (E) written descriptions of
any unwritten material Company Benefit Plan and any unwritten material
modifications to the terms of any material Company Benefit Plan of which, in the
case of this clause (E), the Company Parties have knowledge. Each Company
Benefit Plan has been administered in all material respects in accordance with
its terms. The Company Benefit Plans are in compliance in all material respects
with all applicable provisions of ERISA and the Code and all other applicable
law.
          (c) The Company does not maintain, contribute to, have any obligation
to contribute to or any liability or obligation (whether accrued, absolute,
contingent or otherwise) with respect to any employee benefit plan that is
subject to Title IV of ERISA or Section 412 of the Code including, without
limitation, a “multiemployer plan” within the meaning of Section 4001(a)(3) of
ERISA.
          (d) All contributions made or required to be made under the terms of
any Company Benefit Plan for any period since January 2, 2010 have been timely
made in all material respects or have been accrued in accordance with the past
custom and practice of the Company.
          (e) The Company does not have any liability or obligation to provide
retiree health and/or life benefits under any Company Benefit Plan (other than
benefits required by Section 4980B of the Code).
          SECTION 3.21 Insurance.
     Attached hereto as Section 3.21 of the Disclosure Schedule is a true and
complete list of all insurance policies maintained with respect to the assets of
the Company Parties or the Business, identifying the type of coverage, the
coverage limit, the term thereof, and the annual premiums payable thereon. To
the knowledge of the Company Parties all such policies are adequate to insure
the risks covered thereby. As of the Closing Date, no Company Party is in
default in any respect nor has been denied coverage under any such policy. All
reservation of rights or similar letters regarding material losses claimed under
such policies from the insurers

20



--------------------------------------------------------------------------------



 



under such policies, together with any material correspondence relating thereto,
have been delivered to Purchaser or made available on the Datasite.
          SECTION 3.22 Litigation.
     Section 3.22 of the Disclosure Schedule sets forth each legal action, suit,
arbitration, or other legal or administrative proceeding or investigation
pending or, to the knowledge of the Company Parties, threatened in writing, to
which any Company Party is a party. To the knowledge of the Company Parties,
except as set forth on Section 3.22 of the Disclosure Schedule, there is no fact
or facts existing which would be reasonably expected to result in or be a basis
for any such action, suit, arbitration, or other legal or administrative
proceeding or investigation which, if determined adversely to the Company
Parties would reasonably be expected to result in a liability in excess of
$250,000 that are not covered by insurance or result in a material equitable
remedy against any Company Party. Section 3.22 of the Disclosure Schedule
identifies, with respect to each action, suit, arbitration, or other proceeding
or investigation set forth thereon, the parties thereto, the nature of the claim
and the court or other tribunal in which such claim is being heard. No Company
Party is party to or subject to any order, writ, injunction, decree, judgment or
other restriction of any Government Entity which, individually or in the
aggregate, has resulted in or would, individually or in the aggregate,
reasonably be expected to result in, a Material Adverse Effect or would be
reasonably likely to prevent or materially delay the ability of any Company
Party to enter into this Agreement or any other documents or instruments to be
executed and delivered pursuant hereto or consummate the transactions
contemplated hereby or thereby.
          SECTION 3.23 Compliance with Laws.
     Each Company Party has complied with, is in compliance with, and has not
received written notice of any violation of, any and all applicable Law (as
defined below), except to the extent such non-compliance, would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
          “Law” means any law (both common and statute law and civil and
criminal law), treaty, convention, rule, directive, legislation, ordinance,
regulatory code (including, without limitation, statutory instruments, guidance
notes, circulars, directives, decisions, rules and regulations) or similar
provision having the force of law or an order of any Governmental Entity or any
self-regulatory organization, including U.S. Export Control Laws (as defined
below), the U.S. Foreign Corrupt Practices Act of 1977, the U.S. embargo or
sanctions regulations enforced by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, as amended, or applicable comparable
anti-bribery laws of any other country, and laws making illegal the payment or
delivery of any fees, commissions or other sums of money or items of property.
          “U.S. Export Control Laws” means U.S. export control laws including
the Export Administration Act, 50 U.S.C. app. §§ 2401-2420, the Arms Export
Control Act, 22 U.S.C. §§ 2751-2794, the Trading With the Enemy Act, 50 U.S.C.
App. § 5 et seq. and the International Emergency Economic Powers Act, 50 U.S.C.
§ 1701 et seq., and regulations including the Export Administration Regulations,
15 C.F.R. Parts 730-774, and International Traffic in Arms Regulations, 22
C.F.R. Parts 120-130; U.S. Foreign Trade Regulations, 15 C.F.R. Part 30.
          Notwithstanding the foregoing, no representation or warranty is made
in this Section 3.23 with respect to environmental, health or safety matters,
which are covered exclusively in Section 3.28, or Intellectual Property Rights.

21



--------------------------------------------------------------------------------



 



          SECTION 3.24 NHTSA; Other Safety Standards.
     Except as set forth on Section 3.24 of the Disclosure Schedule, no Company
Party has received any written notices or other correspondence from the National
Highway Traffic Safety Administration (“NHTSA”) relating to the Products. To the
knowledge of the Company Parties, each Company Party has complied with NHTSA
requirements in all material respects, including but not limited to Federal
Motor Vehicle Safety Standards, in effect from time to time in connection with
the manufacture of the Products. Except as set forth on Section 3.24 of the
Disclosure Schedule, to the knowledge of the Company Parties, all of the
Products were at the time of sale in compliance in all material respects with
all other safety standards, including, but not limited to, all applicable
mandatory standards of the Recreational Vehicle Industry Association and the
Canadian Standards Association and those imposed on the Business prior to the
Closing Date by applicable Law, and no Company Party has received written notice
of any such infractions or been required to undertake any material remedial
measures in response thereto.
          SECTION 3.25 Product Liability; Product Recalls.
     Except as set forth on Section 3.25 of the Disclosure Schedule, to the
knowledge of the Company Parties, all of the Products that the Company has
manufactured and sold have been merchantable, free from material defects in
material and workmanship, and suitable for the purpose for which they were sold
in all material respects. Neither the Products nor, to the knowledge of the
Company Parties, any components of the Products supplied by third parties, have
been subject to any product recall (including any safety or NHTSA-related
recall) or service bulletin and the Financial Statements include, and the
Audited Closing Balance Sheet will include, an adequate reserve (or shall
otherwise reflect an adequate accrual), determined in accordance with GAAP, for
all liability resulting or arising from any product recall that has been
initiated prior to the date hereof or breach of warranty claims that have been
asserted prior to the date hereof, in connection with Products manufactured and
sold by the Company, in each case, as of the date of such Financial Statements
or Audited Closing Balance Sheet, as the case may be.
          SECTION 3.26 Warranties.
     The Company has not issued or provided any oral or written warranties on
the Products manufactured or sold by the Company, other than as set forth and
described in Section 3.26 of the Disclosure Schedule and any warranties that may
be imposed by operation of Law.
          SECTION 3.27 Dealer Network; Rebates and Refunds.
          (a) Section 3.27(a) of the Disclosure Schedule sets forth a true and
complete list of the Company’s top ten (10) dealers (the “Top Dealers”) in terms
of the Company’s sales, together with the sales made thereto, for the fiscal
year ended January 2, 2010 and for the period January 3, 2010 through July 31,
2010. True and complete copies of any written dealer agreements, if any, with
the Top Dealers have been delivered to Purchaser or made available on the
Datasite. To the knowledge of the Company Parties, there has been no material
adverse change in the Company’s relationship with any of the Top Dealers, nor,
to the knowledge of the Company Parties has any such Top Dealer indicated to the
Company in writing that it does not intend to continue to carry the Products.
          (b) The Company Parties have disclosed or delivered to Purchaser or
made available on the Datasite (i) all material refunds, rebates, discounts and
return policies or practices that the Company has engaged in with respect to
persons supplying goods and services to the Company and (ii) all material annual
programs relating to refunds, rebates, discounts and

22



--------------------------------------------------------------------------------



 



return policies or practices that the Company has engaged in with respect to
furnishing the Products to others in connection with the Business.
          SECTION 3.28 Environmental Matters.
      Except as set forth in Section 3.28 of the Disclosure Schedule:
          (a) Permits and Authorizations. Each Company Party possesses all
Environmental Permits (as defined below) necessary to conduct and operate the
Business and related operations as currently conducted, except for those
Environmental Permits that are not, individually or in the aggregate, material
to the operation of the Business.
          (b) Compliance.
               (i) Each Company Party possesses, has for the past five (5) years
complied with, and is in compliance with all Environmental Permits (as defined
below) necessary to occupy the facilities and conduct and operate the Business
and related operations as currently conducted other than the failure to possess
or non-compliance that would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect. All Environmental Permits
are in full force and effect, free from breach, and the transactions
contemplated by this Agreement will not adversely affect them except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
               (ii) No Company Party has received any (x) oral or written
communication from any Governmental Entity or other person that alleges that
such Company Party or any of its facilities has violated or is liable under any
Environmental Law, including any investigatory, remedial or corrective
liabilities; or (y) written request for information pursuant to Section 104(e)
of the U.S. Comprehensive Environmental Response, Compensation and Liability Act
or similar state statute concerning the treatment, recycling, storage, disposal
or arrangement for disposal of Hazardous Materials (as defined below); in each
case that remains pending or unresolved other than any of the foregoing that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
               (iii) There exists no present, or to the knowledge of the Company
Parties, no past, facts, events, conditions, circumstances, activities,
practices, incidents, actions or plans of the Company (or, to the knowledge of
Seller or the Company Parties, it predecessors) which would reasonably be
expected to cause noncompliance with any applicable Environmental Laws or
Environmental Permits, or which would reasonably be expected to give rise to any
liability under Environmental Laws for any claim, action, suit, proceeding,
hearing or investigation, including, those based on or related to the disposal,
arrangement for disposal, storage, handling, manufacture, processing,
distribution, use, treatment or transportation, or the emission, discharge,
Release or threatened Release into the environment by the Company (or, to the
knowledge of Seller or the Company Parties, its predecessors) of any Hazardous
Materials, except in each case as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company Parties
have reported to the appropriate

23



--------------------------------------------------------------------------------



 



environmental agencies, to the extent required by applicable Environmental Laws,
all past and present sites owned or operated by the Company Parties (or its
predecessors) where Hazardous Materials have been treated, stored, disposed of
or otherwise handled, except to the extent the failure to report would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
               (iv) The transactions will not result in any liabilities for site
investigation or cleanup, or require the consent of any person, pursuant to any
Environmental Laws, including any so-called “transaction-triggered” or
“responsible party transfer” requirements, other than any of the foregoing that
would not reasonably be expected to have a Material Adverse Effect.
          (c) Environmental Claims. There are no Environmental Claims (as
defined below) (i) pending or, to the knowledge of the Company Parties,
threatened against any Company Party or (ii) to the knowledge of the Company
Parties, pending or threatened against any person whose liability for any
Environmental Claim any Company Party has retained or assumed, either
contractually or by operation of law; except in each case for clauses (i) and
(ii) above for such Environmental Claims which would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as set forth in Section 3.26(c) of the Disclosure Schedule, no Company Party (or
any of its predecessors or affiliates) has contractually retained or assumed any
liabilities or obligations of any other person relating to Environmental Laws,
including any obligation for corrective or remedial action, that would be
expected to provide the basis for any Environmental Claim, except for such
liabilities or obligations that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. There are not
any, nor have there been any, Environmental Claims pending or, to the knowledge
of the Company Parties, threatened against any Company Party by any landlord or
third party pursuant to any of the Real Property Leases, nor, to the knowledge
of the Company Parties, is there currently, or has there been previously, any
basis therefor, except for such Environmental Claims which would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. There is no on-site or off-site location to which any Company
Party has transported or disposed of Hazardous Materials or arranged for the
transportation or disposal of Hazardous Materials which is the subject of any
enforcement action or any other investigation by any Governmental Entity which
would reasonably be expected to lead to any claim against any Company Party for
any response costs, clean-up cost, remedial or corrective work, or damage to
natural resources under any Environmental Law and there is no on-site or
off-site location to which any Company Party has transported or disposed of
Hazardous Materials or arranged for the transportation or disposal of Hazardous
Materials which would reasonably be expected to become the subject of any
enforcement action by any Governmental Entity which would lead to any liability
of the Company for any clean-up cost, remedial work, or damage to natural
resources under any Environmental Law, except in each case for any of the
foregoing which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
          (d) Releases. To the knowledge of the Company Parties, there has been
no Release (as defined below) or threatened Release of any Hazardous Materials
at, from, in, to, under or on any property currently or previously owned or
operated by any Company Party, other than in compliance with applicable
Environmental Laws or the terms of any applicable

24



--------------------------------------------------------------------------------



 



Environmental Permit or as would not reasonably be expected to result in
liability under Environmental Laws, and no such property is contaminated by any
Hazardous Materials that would reasonably be expected to form the basis of any
Environmental Claim, except for such Releases which would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
          (e) Recognized Environmental Conditions. None of the following exists
at any Owned Real Property and none of the following exist at any Leased Real
Property where any Company Party has responsibility for or liability with
respect to any of the following: (i) under or above-ground storage tanks,
(ii) asbestos containing material in any form or condition, (iii) materials or
equipment containing polychlorinated biphenyls (“PCBs”), or (iv) landfills,
surface impoundments, or disposal areas; except in each case for any of the
foregoing which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Holdings has delivered to
Purchaser or made available on the Datasite copies of all material environmental
investigations, assessments, studies, audits, reviews and other analyses
conducted by or on behalf, and which are in the possession, of any Company Party
respecting any facility site or other property previously or presently owned or
operated by any Company Party.
          (f) Notwithstanding anything herein to the contrary, the
representations and warranties in this Section 3.28 are the sole and exclusive
representations and warranties of the Company concerning environmental, health
or safety matters, including any matters arising under Environmental Laws or
relating to Hazardous Materials.
          (g) Definitions.
               (i) “Environmental Claims” means any and all regulatory or
judicial written actions, orders, decrees, suits, demand letters, directives,
claims, liens, investigations, proceedings or notices of noncompliance or
violation by any Governmental Entity or other person alleging potential
responsibility or liability of any Company Party under Environmental Laws,
including potential or actual responsibility or liability for costs of
enforcement, investigation, cleanup, governmental response, removal or
remediation, for natural resources damages, administrative or criminal penalties
or for contribution, indemnification, cost recovery, compensation or injunctive
relief arising out of, based on or related to (A) the presence, Release or
threatened Release of, any Hazardous Materials at any location, whether or not
owned, operated, leased or managed by any Company Party, or (B) circumstances
forming the basis of any violation or alleged violation of any Environmental Law
or Environmental Permit by any Company Party.
               (ii) “Environmental Laws” means all domestic or foreign (whether
national, federal, state, provincial or otherwise) laws, rules, regulations,
orders, decrees, common law, judgments or legally binding agreements issued,
promulgated or entered into by or with any Governmental Entity as enacted prior
to the Closing Date and in effect on the Closing Date relating to pollution or
protection of the environment (including ambient air, surface water,
groundwater, soils or subsurface strata) or protection of worker health and
safety as it relates to the environment, including laws and regulations relating
to Releases or threatened Releases of Hazardous Materials or

25



--------------------------------------------------------------------------------



 



otherwise relating to the presence, production, emission, discharge, recycling,
transfer, disposal, importing, labeling, testing, generation, manufacture,
processing, distribution, use, treatment, storage, transport, handling of or
exposure to, or other action or failure to act involving cleanup of any,
Hazardous Materials.
          (iii) “Environmental Permits” means all permits, licenses,
registrations and other authorizations required under applicable Environmental
Laws.
          (iv) “Hazardous Materials” means all hazardous, toxic, explosive or
radioactive substances, wastes or other pollutants, including petroleum or
petroleum distillates, asbestos or asbestos-containing material, PCBs or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances, pollutants, contaminants, materials or wastes of any
nature subject to investigation, control or remediation or regulated pursuant to
any Environmental Law because of their dangerous or deleterious characteristics.
          (v) “Release” means any spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, pumping, emptying, escaping,
leaching or migration or other release into the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata).
          SECTION 3.29 Disclosure. No representation or warranty made pursuant
to this Article III contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein, in light of the
circumstances in which they are made, not false or misleading.
          SECTION 3.30 Certain Interests.Except as set forth in Section 3.30 of
the Disclosure Schedule, no Company Party has any economic, voting or ownership
interest in any competitor, supplier or customer of the Company or the Business.
          SECTION 3.31 Business Names.Except as set forth in Section 3.31 of the
Disclosure Schedule, the Company does not, and in the past five (5) years has
not, conducted the Business under any fictitious business names.
          SECTION 3.32 No Additional Representations.
     EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE
III, (A) NEITHER HOLDINGS NOR THE COMPANY MAKES ANY OTHER REPRESENTATIONS OR
WARRANTIES AND (B) HOLDINGS AND THE COMPANY EXPRESSLY DISCLAIM ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED,
INCLUDING AS TO THE CONDITION (INCLUDING THE ENVIRONMENTAL CONDITION), VALUE OR
QUALITY OF THE BUSINESS OR THE ASSETS OF HOLDINGS AND ITS SUBSIDIARIES, AND ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE ASSETS OF HOLDINGS AND ITS
SUBSIDIARIES, OR ANY PART THEREOF.
ARTICLE III.A
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as set forth in the corresponding sections or subsections of the
Disclosure Schedule, Seller represents and warrants and agrees as follows (it
being agreed that the disclosure of any matter in any section or subsection of
the Disclosure Schedule shall be deemed to be a disclosure in another section or
subsection in the Disclosure Schedule only to the extent

26



--------------------------------------------------------------------------------



 



that it is reasonably apparent from the face of such disclosure that it is
relevant to such other section or subsection):
          SECTION 3.01A Organization; Good Standing.
     Seller is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware.
          SECTION 3.02A Title.
          (a) Seller owns, of record and beneficially, as of the date hereof,
all of the issued and outstanding Common Stock of Holdings, free and clear of
all Liens, and the consummation by Seller of the transactions contemplated by
this Agreement will not give rise to any Liens thereon.
          (b) There are no rights or other commitments entitling any person to
purchase or acquire any shares of capital stock of Holdings held by Seller or
any security convertible into or exchangeable for shares of capital stock of
Holdings held by Seller, nor has Seller entered into any agreement with respect
to any of the foregoing. There are no irrevocable proxies and no voting
agreements to which Seller is a party with respect to any shares of capital
stock or other voting securities of Holdings held by Seller.
          SECTION 3.03A Authority Relative to this Agreement.
     Seller has the full legal right, power and all authority and approval
required by law to enter into this Agreement and the documents and instruments
to be executed and delivered by it pursuant hereto, and to perform fully its
obligations hereunder and thereunder. The execution, delivery and performance by
Seller of this Agreement and the documents and instruments to be executed and
delivered by Seller pursuant hereto have been duly authorized by all necessary
actions required under its Organizational Documents, and no other actions or
proceedings are necessary to approve this Agreement or the documents and
instruments to be executed and delivered by it pursuant hereto, or to consummate
the transactions contemplated hereby or thereby. This Agreement is, and the
documents and instruments to be executed and delivered by Seller pursuant hereto
will be, duly executed and delivered by Seller and this Agreement is, and the
documents and instruments to be executed and delivered by Seller pursuant hereto
will be, the legal, valid and binding obligations of Seller enforceable against
Seller in accordance with their terms.
          SECTION 3.04A Consents and Approvals; No Violations.
          (a) Except for applicable requirements of the HSR Act, the
requirements of which have been satisfied by Seller prior to the date hereof, no
filing or registration with, and no permit, authorization, consent or approval
of, any Governmental Entity is necessary for the consummation by Seller of the
transactions contemplated by this Agreement.
          (b) Neither the execution and delivery of this Agreement or the
documents and instruments to be executed and delivered pursuant hereto by
Seller, nor the consummation by Seller of the transactions contemplated hereby
or thereby, nor compliance by Seller with any

27



--------------------------------------------------------------------------------



 



of the provisions hereof or thereof will (i) conflict with or result in any
breach of any provision of the Organizational Documents of Seller, (ii) except
as set forth in Section 3.04A of the Disclosure Schedule, result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default or give rise to any right of termination, cancellation or
acceleration of or loss of a material benefit under, or result in the creation
of any Lien (except for Permitted Liens) or give rise to any increased,
additional, accelerated or guaranteed rights or entitlements under, or require
any consent, approval or notice under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, contract, agreement,
lease or other instrument or obligation to which Seller is a party or by which
its or any of its properties or assets may be bound, or (iii) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to Seller or
any of its properties or assets, except in the case of (ii) or (iii) for
violations, breaches or defaults which would not, individually or in the
aggregate, have a material adverse effect on Seller.
          SECTION 3.05A Litigation.
     There is no legal action, suit, arbitration, or other legal or
administrative proceeding or investigation before any Governmental Entity
pending or, to the knowledge of Seller, threatened in writing, to which Seller
is a party that if determined adversely to Seller, would have a material adverse
effect on the ability of Seller to perform its obligations under this Agreement
or any such other documents or instruments. Seller is not a party to or subject
to any order, writ, injunction, decree, judgment or other restriction of any
Governmental Entity which would reasonably be likely to prevent or materially
delay Seller’s ability to enter into this Agreement or any other documents or
instruments to be executed and delivered pursuant hereto or consummate the
transactions contemplated hereby or thereby.
          SECTION 3.06A Related Party Transactions.
     Except as set forth on Section 3.06A of the Disclosure Schedule, neither
Seller nor any affiliate of Seller (including the Seller Owners and their
respective affiliates but excluding the Company Parties) is a party to any
contract, agreement, lease or other arrangement or transaction to which any
Company Party is a counterparty or any of the Company Parties’ assets or
properties are bound (other than the Organizational Documents of the Seller and
the Company Parties).
          SECTION 3.07A Ownership.
          (a) The Seller Limited Partners, collectively, beneficially own 100%
of the limited partnership interests of Seller which represent all of the
economic interests of Seller.
          (b) The distribution of the Equity Consideration by Seller to the
Seller Limited Partners in accordance with Section 2.01(b) and Section 5.07
hereof is and will be in accordance with (i) the Limited Partnership Agreement
of Seller, dated as of July 2, 2007, as amended by that certain Amendment No. 1
to Limited Partnership Agreement, dated as of May 28, 2008 (as amended, the
“Seller Partnership Agreement”), and (ii) the respective Organizational
Documents of any other Person in the equity chain between Seller and the Seller
Limited Partners, including in the case of the foregoing clauses (i) and
(ii) the respective

28



--------------------------------------------------------------------------------



 



distribution waterfalls thereunder. In determining the share amounts set forth
opposite the names of the Seller Limited Partners on Annex 2.01(b), shares have
been allocated to the Seller Limited Partners in accordance with the terms of
the Seller Partnership Agreement and the Organizational Documents described in
clause (ii) of the immediately preceding sentence.
          (c) After the Closing, neither Purchaser nor any other Purchaser
Indemnified Person (including the Company Parties) shall become subject to any
claim or suffer or incur any Losses whatsoever with respect to the allocation of
the Equity Consideration in accordance with the terms of this Agreement.
          SECTION 3.08A NO ADDITIONAL REPRESENTATIONS.
     EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III,
THIS ARTICLE III.A, OR ARTICLE IX, SELLER (A) MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES AND (B) EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND OR NATURE, EXPRESS OR IMPLIED, INCLUDING AS TO THE CONDITION (INCLUDING THE
ENVIRONMENTAL CONDITION), VALUE OR QUALITY OF THE BUSINESS OR THE ASSETS OF
HOLDINGS AND ITS SUBSIDIARIES, AND ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE ASSETS OF HOLDINGS AND ITS SUBSIDIARIES, OR ANY PART THEREOF.
ARTICLE III.B
REPRESENTATIONS AND WARRANTIES OF THE SELLER OWNERS
     Except as set forth in the corresponding sections or subsections of the
Disclosure Schedule, each of the Seller Owners jointly and severally represents
and warrants and agrees as follows (it being agreed that the disclosure of any
matter in any section or subsection of the Disclosure Schedule shall be deemed
to be a disclosure in another section or subsection in the Disclosure Schedule
only to the extent that it is reasonably apparent from the face of such
disclosure that it is relevant to such other section or subsection):
          SECTION 3.01B Organization; Good Standing.
     Each of the Seller Owners is a duly formed limited partnership, validly
existing and in good standing under the laws of the state or other jurisdiction
of its organization.
          SECTION 3.02B Authority Relative to this Agreement.
     Each Seller Owner has the full legal right and power and all authority and
approval required by law to enter into this Agreement and the documents and
instruments to be executed and delivered by it pursuant hereto, and to perform
fully its obligations hereunder and thereunder. The execution, delivery and
performance by each Seller Owner of this Agreement and the documents and
instruments to be executed and delivered by it pursuant hereto have been duly
authorized by all necessary actions required under its Organizational Documents
and no other actions or proceeding on the part of any Seller Owner are necessary
to approve this

29



--------------------------------------------------------------------------------



 



Agreement or the documents and instruments to be executed and delivered by it
pursuant hereto or thereto, or to consummate the transactions contemplated
hereby or thereby. This Agreement is, and the documents and instruments to be
executed and delivered by any Seller Owner pursuant hereto will be, duly
executed and delivered by such Seller Owner and this Agreement is, and the
documents and instruments to be executed and delivered by any Seller Owner will
be, the legal, valid and binding obligations of such Seller Owner enforceable
against such Seller Owner in accordance with its terms.
          SECTION 3.03B Consents and Approvals; No Violations.
          (a) Except for applicable requirements of the HSR Act, the
requirements of which have been satisfied by the Seller Owners prior to the date
hereof, no filing or registration with, and no permit, authorization, consent or
approval of, any Governmental Entity is necessary for the consummation by the
Seller Owners of the transactions contemplated by this Agreement.
          (b) Neither the execution and delivery of this Agreement or the
documents and instruments to be executed and delivered pursuant hereto by any
Seller Owner, nor the consummation by any Seller Owner of the transactions
contemplated hereby or thereby, nor compliance by any Seller Owner with any of
the provisions hereof or thereof will (i) conflict with or result in any breach
of any provision of the Organizational Documents of any Seller Owner,
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default or give rise to any right of
termination, cancellation or acceleration of or loss of a material benefit
under, or result in the creation of any Lien (except for Permitted Liens) or
give rise to any increased, additional, accelerated or guaranteed rights or
entitlements under, or require any consent, approval or notice under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
contract, agreement, lease or other instrument or obligation to which any Seller
Owner is a party or by which its or any of its properties or assets may be
bound, or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to any Seller Owner or any of its properties or assets.
          SECTION 3.04B Litigation.
     There is no legal action, suit, arbitration, or other legal or
administrative proceeding or investigation before any Governmental Entity
pending or, to the knowledge of Seller Owners, threatened in writing, to which
any Seller Owner is a party that if determined adversely to any Seller Owner,
would have a material adverse effect on the ability of any Seller Owner to
perform its obligations under this Agreement or any such other documents or
instruments. Neither Seller Owner is a party to or subject to any order, writ,
injunction, decree, judgment or other restriction of any Governmental Entity
which would reasonably be likely to prevent or materially delay any Seller
Owner’s ability to enter into this Agreement or any other documents or
instruments to be executed and delivered pursuant hereto or consummate the
transactions contemplated hereby or thereby.
          SECTION 3.05B NO ADDITIONAL REPRESENTATIONS.
          EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE III.B, (A) NEITHER SELLER OWNER MAKES ANY OTHER REPRESENTATIONS OR
WARRANTIES AND (B) SELLER OWNERS EXPRESSLY

30



--------------------------------------------------------------------------------



 



DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, INCLUDING AS TO THE CONDITION (INCLUDING THE ENVIRONMENTAL CONDITION),
VALUE OR QUALITY OF THE BUSINESS OR THE ASSETS OF HOLDINGS AND ITS SUBSIDIARIES,
AND ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE ASSETS OF HOLDINGS AND
ITS SUBSIDIARIES, OR ANY PART THEREOF.
Article IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Except as set forth in the corresponding sections or subsections of the
Disclosure Schedule, Purchaser represents, warrants and agrees as follows (it
being agreed that the disclosure of any matter in any section or subsection of
the Disclosure Schedule shall be deemed to be a disclosure in another section or
subsection in the Disclosure Schedule only to the extent that it is reasonably
apparent from the face of such disclosure that it is relevant to such other
section or subsection):
          SECTION 4.01 Organization; Good Standing.
     Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware, has full power and authority,
corporate and other, to own and operate its property (including the operation of
leased property), and to carry on its business as it is now being conducted, and
is duly qualified or licensed as a foreign corporation to do business and is in
good standing in each jurisdiction in which the character of the property owned
or the nature of the business transacted by it makes such qualification or
licensing necessary, except to the extent failure to be qualified in such
jurisdiction would not, individually or in the aggregate, reasonably be expected
to result in a material adverse effect on Purchaser.
          SECTION 4.02 Authority Relative to this Agreement.
     Purchaser has the full legal right and power and all authority and approval
required by law to enter into this Agreement and the documents and instruments
to be executed and delivered by it pursuant hereto, and to perform fully its
obligations hereunder and thereunder. The execution, delivery and performance by
Purchaser of this Agreement and the documents and instruments to be executed and
delivered by it pursuant hereto have been duly authorized by all requisite
corporate or other action (including all action required of Purchaser’s of Board
of Directors (including any committees of Purchaser’s Board of Directors, to the
extent applicable)), and no other corporate proceedings or other action on the
part of Purchaser are necessary to approve this Agreement or the documents and
instruments to be executed and delivered by it pursuant hereto, or to consummate
the transactions contemplated hereby or thereby. This Agreement is, and the
documents and instruments to be executed and delivered by Purchaser pursuant
hereto will be, duly executed and delivered by Purchaser and is, in the case of
this Agreement, and will be, in the case of the documents and instruments to be
executed and delivered by Purchaser pursuant hereto, the legal, valid and
binding obligations of Purchaser enforceable against it in accordance with their
terms.
          SECTION 4.03 Consents and Approvals; No Violations.
          (a) Except for applicable requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), the Securities Act of 1933, as amended
(the “Securities Act”) state Blue Sky laws and the HSR Act

31



--------------------------------------------------------------------------------



 



(the requirements of the HSR Act being complied with by Purchaser prior to the
date hereof), no filing or registration with, and no permit, authorization,
consent or approval of, any Governmental Entity is necessary for the
consummation by Purchaser of the transactions contemplated by this Agreement.
          (b) Neither the execution and delivery of this Agreement or the
documents and instruments to be executed and delivered pursuant hereto by
Purchaser nor the consummation by Purchaser of the transactions contemplated
hereby or thereby, nor compliance by Purchaser with any of the provisions hereof
or thereof, will (i) conflict with or result in any breach of any provision of
the Organizational Documents of Purchaser, (ii) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default or give rise to any right of termination, cancellation or acceleration
of or loss of a material benefit under, or result in the creation of any Lien
(as defined below) (except for Permitted Liens, as defined below) in or upon any
of the properties or assets of Purchaser under, or give rise to any increased,
additional, accelerated or guaranteed rights or entitlements under, or require
any consent, approval or notice under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, contract, agreement,
lease or other instrument or obligation to which Purchaser is a party or by
which it or any of its properties or assets may be bound, or (iii) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Purchaser or any of its properties or assets, except in the case of (ii) or
(iii) for violations, breaches or defaults which would not, in the aggregate,
have a material adverse effect and which would not prevent or materially delay
or have a material adverse effect on the consummation of the transactions
contemplated hereby.
          SECTION 4.04 Litigation.
     There is no legal action, suit, arbitration, or other legal or
administrative proceeding or investigation before any Governmental Entity
pending or, to the knowledge of Purchaser, threatened, to which Purchaser is a
party that (a) except as set forth on Section 4.04 of the Disclosure Schedule,
if decided adversely to Purchaser would have a material adverse effect on the
assets or properties of Purchaser and its Subsidiaries, taken as a whole,
(b) except as set forth on Section 4.04 of the Disclosure Schedule, if adversely
determined, would be likely to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or any such other
documents or instruments. To the knowledge of Purchaser, there is no fact or
facts existing which are reasonably expected to result in, nor is there any
basis for, any such action, suit, arbitration, or other proceeding or
investigation.
          SECTION 4.05 Capitalization of Purchaser.
          The Equity Consideration will be validly issued, fully paid and
nonassessable and, when delivered by Purchaser, free and clear of any Liens
whatsoever, except as set forth in the Stock Restriction Agreements with respect
to certain Seller Limited Partners, and not subject to, or issued in violation
of, any preemptive rights. The Equity Consideration will be issued in compliance
with Purchaser’s Organizational Documents and the issuance of the Equity
Consideration will not violate any provision of any Organizational Document.
          SECTION 4.06 Real Property Holding Corporation Status.
          Purchaser is not, and reasonably does not expect that it will become,
a United States real property holding

32



--------------------------------------------------------------------------------



 



corporation within the meaning of Section 897(c) of the Code and the Treasury
Regulations promulgated thereunder.
          SECTION 4.07 SEC Reports.
      Since August 1, 2009, Purchaser has filed with the Securities and Exchange
Commission (the “SEC”) all reports, schedules, forms, statements, amendments and
other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d), or the Securities Act thereof (collectively,
the “SEC Reports”). As of their respective dates, or, if amended, as of the date
of such amendment, the SEC Reports complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
SEC Reports. As of their respective dates, or, if amended, as of the date of
such amendment, the SEC Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements (including
the related notes) included in the SEC Reports comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto in effect at the time of filing,
have been prepared in accordance with GAAP (except, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) applied on a basis consistent
with the historical practices of Purchaser during the periods involved (except
as may be indicated in the notes thereto) and fairly present in all material
respects the consolidated financial position of Purchaser and its consolidated
subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments and the
absence of footnotes otherwise required under GAAP). Purchaser does not have
pending before the SEC any request for confidential treatment of information.
Purchaser is not an issuer identified in Rule 144(i)(1) under the Securities
Act.
          SECTION 4.08 Private Placement.
     Assuming the accuracy of the representations and warranties set forth in
Article III.A. (other than Section 3.06A) and the representations and warranties
of the Seller Limited Partners set forth in the Investment Letters, no
registration under the Securities Act is required for the issuance of the Equity
Consideration to the Seller Limited Partners.
          SECTION 4.09 NYSE Listing Requirements.
     Purchaser is in compliance in all material respects with all applicable New
York Stock Exchange (“NYSE”) continued listing requirements. There are no
proceedings pending or threatened in writing, or to the Purchaser’s knowledge,
threatened orally, against Purchaser relating to the continued listing of the
common stock of Purchaser on the NYSE and Purchaser has not received any
written, or to the Purchaser’s knowledge, oral notice of the delisting of its
common stock from the NYSE. The issuance by Purchaser of the Equity
Consideration hereunder does not contravene any rules and regulations of the
NYSE applicable to Purchaser and does not require the approval of Purchaser’s
stockholders under any stockholder approval provision of such rules and
regulations.
          SECTION 4.10 NO ADDITIONAL REPRESENTATIONS.
     EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE IV,
OR ARTICLE IX, PURCHASER (A) MAKES NO OTHER REPRESENTATIONS OR WARRANTIES AND
(B) EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR

33



--------------------------------------------------------------------------------



 



WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, REGARDING PURCHASER, ITS
SUBSIDIARIES, THEIR RESPECTIVE BUSINESSES OR THE EQUITY CONSIDERATION, INCLUDING
AS TO THE CONDITION (INCLUDING THE ENVIRONMENTAL CONDITION), VALUE OR QUALITY OF
THEIR RESPECTIVE BUSINESSES OR ASSETS, AND ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THEIR RESPECTIVE ASSETS, OR ANY PART THEREOF.
Article V
COVENANTS
          SECTION 5.01 Public Disclosure.
     The parties have agreed on the form of press releases to be issued on the
Closing Date by Seller and Purchaser, respectively. After the Closing Date,
Purchaser shall provide Seller with a copy of the proposed Form 8-K that it
intends to file with the SEC to report the transactions contemplated by this
Agreement at least one (1) Business Day prior to the filing thereof. Except for
the foregoing, no party to this Agreement shall make or cause to be made any
press release or similar public announcement or communication in any form with
respect to this Agreement or the transactions contemplated hereby, without the
consent of the other parties, provided that nothing herein shall restrict any
party from complying with requirements of applicable law or the rules of the
NYSE, in which event such party will provide the other parties with a copy of
the proposed press release or other public announcement to the extent
practicable at least two (2) Business Days prior to its disclosure and nothing
herein shall limit Seller Owners from discussing the transactions contemplated
hereby with their respective limited partners. This Agreement shall supersede
the Confidentiality Agreement dated as of April 23, 2010, by and between the
Purchaser and the Company.
          SECTION 5.02 Books and Records.
      From and after the Closing Date, the Company Parties shall maintain such
books and records of the Company Parties as were in existence as of the Closing
Date until the time for the taking of any federal Tax audit of the Company for
its fiscal year 2010 shall have expired and shall provide Seller and its
representatives reasonable access thereto following reasonable notice and during
the Company’s normal business hours, in order to enable Seller to (a) prepare
its Tax Returns, and (b) perform any other acts reasonably related to its former
interest in the Company Parties and HFS; provided, that prior to destroying such
books and records, Purchaser shall notify Seller and allow Seller to request
copies of such books and records at Seller’s sole cost and expense.
          SECTION 5.03 Tax Matters.
          (a) Any sales, use, transfer, documentary, stamp or other similar
non-income Taxes that are payable as a result of the consummation of the
transactions contemplated hereby shall be paid fifty percent (50%) by Seller and
fifty percent (50%) by Purchaser. Purchaser agrees that it shall not make an
election under Section 338 of the Code (or under any similar provision of state,
local or non-United States law) with respect to its acquisition of the Purchased
Shares.
          (b) Certain State Tax Returns. Purchaser and Seller shall cooperate to
file original or amended Tax Returns in Indiana, and original or amended Tax
Returns in States other than Indiana, for certain Pre-Closing Tax Periods, in
each case to reflect an apportionment of

34



--------------------------------------------------------------------------------



 



income of the Company Parties away from Indiana and to the other States.
Notwithstanding the other provisions of this Section 5.03, such Tax Returns
(i) shall be prepared and filed in Purchaser’s sole discretion by Purchaser’s
accountants at the sole cost of Purchaser and (ii) in the case of States other
than Indiana, may, if Purchaser so determines, be filed under the voluntary
disclosure procedures of the applicable State. Notwithstanding Section 8.02(a)
and Section 8.04(a), under no circumstance shall Seller or any Seller Owner be
required to indemnify any Purchaser Indemnified Person for any Tax or other Loss
arising as a direct or indirect result of the filing of any Tax Return described
in this Section 5.03(b). If, as a result of all of the Tax Returns filed
pursuant to this Section 5.03(b), taken together, there is a net Tax cost or net
Tax benefit to the Company Parties, then that net Tax cost and net Tax Benefit
shall be for the account of Purchaser and the Company Parties. Purchaser and the
Company Parties shall indemnify and hold harmless each Historic Tax Indemnitee
from and against any Tax or other Loss for any Pre-Closing Tax Period arising as
a direct or indirect result of the filing of any Tax Return described in this
Section 5.03(b). As used in this Agreement, “Historic Tax Indemnitee” shall mean
the Persons listed on Annex 5.03(b).
          (c) Seller shall cause to be timely filed all Tax Returns of the
Company Parties that are due on or prior to the Closing Date. The applicable
Company Party shall timely pay any Taxes shown to be due thereon. Purchaser
shall file or cause to be filed all other Tax Returns required to be filed by
the Company Parties in respect of any Pre-Closing Tax Period. Purchaser shall
not cause or permit any Company Party to file an amended Tax Return, or to
modify any Tax election, of any Company Party with respect to any Pre-Closing
Tax Period, unless (i) Seller consents in its sole discretion, or (ii) Purchaser
receives and provides to Seller written advice of reputable Tax advisors, in
substance reasonably acceptable to Seller, to the effect that such amended
return or modification is required by law, or (iii) in the case of such a filing
solely to claim a refund or credit of Taxes described in the proviso to the
first sentence of Section 5.03(f), Seller consents in its reasonable discretion.
          (d) With respect to each Tax Return relating to a Company Party for a
Pre-Closing Tax Period that is required to be filed by Purchaser pursuant to
Section 5.03(c), (i) all such Tax Returns shall be filed in accordance with the
prior positions and practices of the Company Parties, unless Purchaser receives
and provides to Seller written advice of reputable Tax advisors, in substance
reasonably acceptable to Seller, that a change is required by law, and
(ii) Purchaser shall provide each such Tax Return to Seller at least thirty
(30) days prior to the due date of such Tax Return for Seller’s review, and
Purchaser shall make all changes reasonably requested by Seller. The applicable
Company Party shall pay any Taxes shown to be due on any such Tax Return, to the
extent that the aggregate unpaid Taxes of the Company Parties, as of the Closing
Date, do not exceed the amount of the reserve for Taxes on the Audited Closing
Balance Sheet (the “Tax Reserve”). Seller shall remit to Purchaser in accordance
with Section 8.04 the amount, if any, by which the Taxes shown to be due on any
such Tax Return cause the unpaid Taxes of the Company Parties, as of the Closing
Date, to exceed the amount of the Tax Reserve. With respect to any Pre-Closing
Tax Period, upon Seller’s reasonable request and at its expense, Purchaser
shall, or shall cause the applicable Company Party to, initiate a claim for a
refund of Taxes, or amend any Tax Return, of a Company Party.
          (e) With respect to Tax Returns of the Company Parties for each
Straddle Period, (i) all such Tax Returns shall be filed in accordance with the
prior positions and practices

35



--------------------------------------------------------------------------------



 



of the Company Parties, unless Purchaser, in consultation with reputable tax
advisors, determines that a change is required by law, and (ii) Purchaser shall
provide each such Tax Return, accompanied by an allocation in accordance with
Section 8.04 between Seller and Purchaser of the Taxes shown to be due on such
Tax Return, to Seller at least thirty (30) days prior to the due date of such
Tax Return for Seller’s review. Each such Tax Return and allocation shall be
final and binding on Seller and Purchaser, unless, within twenty (20) days after
the date of receipt by Seller of such Tax Return and allocation, Seller delivers
to Purchaser a written request for changes to such Tax Return or allocation. If
Seller delivers such a request, then Seller and Purchaser shall undertake in
good faith to resolve the issues raised in such request. If Seller and Purchaser
are unable to resolve any issue by the earlier of (i) ten (10) days after the
date of receipt by Purchaser of the request for changes or (ii) ten (10) days
prior to the due date (including any extension thereof) for filing of the Tax
Return in question, then Seller and Purchaser shall jointly engage the
Independent Firm (in the manner set forth in Section 2.02) to resolve such
dispute, and the decision of the Independent Firm shall be final. The applicable
Company Party shall pay any Taxes shown to be due on any such Tax Return, to the
extent that (i) such Taxes relate to the Post-Closing Tax Period or (ii) to the
extent that such Taxes relate to the Pre-Closing Tax Period, the aggregate
unpaid Taxes of the Company Parties, as of the Closing Date, do not exceed the
amount of the Tax Reserve. Seller shall remit to Purchaser in accordance with
Section 8.04 the amount, if any, by which the Taxes (as relate to the
Pre-Closing Tax Period) shown to be due on any such Tax Return cause the unpaid
Taxes of the Company Parties, as of the Closing Date, to exceed the amount of
the Tax Reserve.
          (f) Subject to Section 5.03(b), Seller shall be entitled to any refund
or credit of Taxes (including any interest paid thereon) of the Company Parties
for any Pre-Closing Tax Period and for the portion of any Straddle Period for
which Seller is responsible pursuant to Section 8.04; provided however, that
Purchaser and the Company Parties shall be entitled to any refund or credit of
Taxes (including any interest paid thereon) of the Company Parties for any
Pre-Closing Tax Period and for the portion of any Straddle Period for which
Seller is responsible pursuant to Section 8.04 to the extent the refund or
credit results from the carryback of net operating losses, if any, attributable
to the Company Parties incurred in any taxable year or portion thereof during
the period beginning the day after the Closing Date and ending on July 31, 2012.
Purchaser will, and will cause the Company Parties to, execute such documents,
take reasonable additional actions and otherwise reasonably cooperate as may be
necessary for the Company Parties to perfect their rights in and obtain all Tax
refunds and credits for which any such Company Party is eligible and to which
Seller is entitled. None of Purchaser or any Company Party shall forfeit, fail
to collect or otherwise minimize any Tax refund or credit to which Seller would
be entitled under this Section, whether through any election to carry forward a
net operating loss or otherwise.
          (g) If (i) a Governmental Entity asserts a claim for Taxes against any
Company Party and (ii) Seller could be responsible for any portion of those
Taxes under Section 8.04 (any such claim, a “Tax claim”), then the party hereto
first receiving notice (whether directly, or indirectly through an Affiliate of
such party) of such Tax claim shall promptly provide to the other parties hereto
written notice specifying in reasonable detail the basis for such Tax claim and
shall include a copy of the relevant portion of any correspondence received from
the Governmental Entity in respect of such Tax claim; provided, however, that
the

36



--------------------------------------------------------------------------------



 



failure of such party to give such prompt and detailed notice shall not relieve
the other party of any of its obligations under Section 8.04, except if and only
to the extent that the other party is actually prejudiced thereby.
          (h) If, within sixty (60) days after Seller receives notice of a Tax
claim (whether from a Governmental Entity or pursuant to Section 5.03(a)),
Seller provides to Purchaser a written notice in which Seller elects to contest,
and to control the defense or prosecution of, such Tax claim (an “Election
Notice”), then, subject to the provisions of this Section 5.03, Seller shall
have the right to defend or prosecute and the right to control, at its sole cost
and expense, such Tax claim by all appropriate proceedings. For any Tax claim
the defense or prosecution of which Seller controls (a “Seller Controlled
Proceeding”), (i) Seller shall defend or prosecute the Tax claim diligently and
in good faith; (ii) Seller shall not, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, enter into any compromise or settlement of such Tax claim that would
reasonably be expected to result in any material Tax for which Purchaser or any
Company Party would be responsible pursuant to Section 8.04(b); (iii) Seller
shall inform Purchaser of all material developments and events relating to such
Tax claim (including providing to Purchaser copies of relevant portions of all
written materials relating to such Tax claim); (iv) Purchaser shall provide or
cause to be provided to Seller any information reasonably requested by Seller
relating to such Tax claim, and Purchaser shall otherwise cooperate with Seller
and its representatives in good faith in order to contest effectively such Tax
claim; (v) Purchaser or its authorized representative shall be entitled, at the
expense of Purchaser, to attend, but not participate in or control, all
conferences, meetings and proceedings relating to such Tax claim; and (vi) in
the event that Purchaser reasonably withholds consent to a compromise or
settlement pursuant to clause (ii) above, Purchaser shall be entitled to assume
the defense or prosecution of such Tax claim, and, in any event, the liability
of Seller in connection with such Tax claim shall not exceed the amount of the
liability under the proposed settlement or compromise as to which Purchaser
withheld consent.
          (i) Purchaser shall control the defense or prosecution of any Tax
claim that is not a Seller Controlled Proceeding (each, a “Purchaser Controlled
Proceeding”). For any Purchaser Controlled Proceeding, (i) Purchaser shall
defend or prosecute the Tax claim diligently and in good faith; (ii) Purchaser
shall not, without the prior written consent of Seller, which consent shall not
be unreasonably withheld, delayed or conditioned, enter into any compromise or
settlement of such Tax claim that would reasonably be expected to result in any
material Tax for which Seller would be responsible pursuant to Section 8.04;
(iii) Purchaser shall inform Seller of all material developments and events
relating to such Tax claim (including providing to Seller copies of relevant
portions of all written materials relating to such Tax claim); (iv) if requested
by Purchaser, Seller shall provide or cause to be provided to Purchaser any
information reasonably requested by Purchaser relating to such Tax claim, and
Seller shall otherwise cooperate in good faith with Purchaser and its authorized
representatives in order to contest effectively such Tax claim; and (v) Seller
or its authorized representatives shall be entitled, at the expense of Seller,
to attend, but not participate in or control, all conferences, meetings and
proceedings relating to such Tax claim.
          (j) In the case of a Tax claim that relates to a Straddle Period, such
Tax claim shall be prosecuted or defended and shall be controlled by (i) Seller,
if the amount of Tax for

37



--------------------------------------------------------------------------------



 



which Seller is responsible under Section 8.04(a) with respect to such Tax claim
is reasonably expected to equal or exceed the amount of Tax with respect to such
Tax claim for which Purchaser and the Company Parties are responsible under
Section 8.04(b), and (ii) Purchaser, otherwise. The reasonable documented costs
incurred by Seller (in a proceeding described in clause (i) of the preceding
sentence) or by Purchaser (in a proceeding described in clause (ii) of the
preceding sentence) that are properly attributable to the Tax claim shall be
divided between and borne by the parties in accordance with their relative share
of the underlying Tax liabilities under Section 8.04. In the case of any such
Tax claim, (i) the controlling party shall provide the noncontrolling party with
a timely and reasonably detailed account of each stage of such Tax Claim and a
copy of relevant portions of all documents relating to such Tax claim; (ii) the
controlling party shall consult with the noncontrolling party before taking any
significant action with respect to such Tax claim that would reasonably be
expected to affect adversely the noncontrolling party; (iii) the controlling
party shall consult with the noncontrolling party and offer the noncontrolling
party an opportunity to comment before submitting any written materials prepared
or furnished in connection with such Tax claim (including, to the extent
practicable, any documents furnished to the applicable Governmental Entity in
connection with any discovery request) to the extent such materials concern
matters in such Tax claim that would reasonably be expected to affect adversely
the noncontrolling party; (iv) unless the noncontrolling party otherwise
consents in writing, the controlling party shall defend the Tax claim diligently
and in good faith as if the controlling party were the only party in interest in
connection with such Tax claim to the extent that such Tax claim might adversely
affect the noncontrolling party, and the noncontrolling party shall reasonably
facilitate to the extent requested by the controlling party, and shall not
impede, the controlling party’s control of such Tax claim; and (v) the
controlling party shall not settle, compromise, abandon or discharge any such
Tax claim without obtaining the prior written consent, which consent shall not
be unreasonably withheld, delayed or conditioned, of the noncontrolling party,
if such settlement, compromise, abandonment or discharge would reasonably be
expected to have an adverse impact on the noncontrolling party. In the event
that the noncontrolling party reasonably withholds such consent pursuant to
clause (v) of the preceding sentence, the noncontrolling party shall be entitled
to assume the defense of such Tax claim; provided, however, that the original
controlling party’s liability in connection with such Tax claim shall not exceed
the amount that it would have been responsible for under the proposed
settlement, compromise, abandonment or discharge.
          (k) In the case of any Tax audit, examination, contest or other
proceeding (other than a Tax Proceeding that involves a Tax claim) (“Tax
Proceeding”) of any Company Party, to the extent that such Tax Proceeding would
reasonably be expected to result in any non-de minimis Tax to a Company Party
for which Seller could reasonably be expected to be responsible pursuant to
Section 8.04(a): (i) Purchaser shall not, without the prior written consent of
Seller, which consent shall not be unreasonably withheld, delayed or
conditioned, enter into any compromise or settlement of such Tax Proceeding,
(ii) Purchaser shall inform Seller of all material developments and events
relating to such Tax Proceeding (including providing to Seller copies of
relevant portions of all written materials relating to such Tax Proceeding),
(iii) such Tax Proceeding shall be defended or prosecuted diligently by
Purchaser in good faith as if Purchaser were the only party in interest in such
Tax Proceeding and (iv) Seller or its authorized representatives shall be
entitled, at the expense of Seller, to attend, but not participate in or
control, all conferences, meetings and proceedings relating to such Tax
Proceeding. In the event that Seller reasonably withholds consent to a
compromise or settlement pursuant to clause (i) of

38



--------------------------------------------------------------------------------



 



the previous sentence, Seller shall be entitled to assume the defense of such
Tax Proceeding; provided, however, that the liability of Purchaser in connection
with such Tax Proceeding shall not exceed the amount of such liability under the
proposed settlement or compromise as to which Seller withheld its consent. This
Section 5.03(k) shall not eliminate or reduce any obligation of Purchaser
imposed by other provisions of this Section 5.03.
          (l) Seller, Purchaser and the Company Parties shall cooperate fully,
as and to the extent reasonably requested by any another party to this
Agreement, in connection with the filing of any Tax Return of a Company Party,
in any audit, litigation or other proceeding with respect to Taxes of a Company
Party, and in allowing Seller to review Tax Returns of the Company Parties for
Pre-Closing Tax Periods and Straddle Periods. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any materials provided
hereunder. Seller, Purchaser, and the Company Parties agree to retain all books
and records with respect to Tax matters pertinent to the Company Parties and
that relate to a Pre-Closing Tax Period or a Straddle Period until the
expiration of the applicable statute of limitations (and, if notified in writing
by another party, any extensions thereof), and to abide by all record retention
agreements entered into with any Governmental Entity. The parties agree to give
each other party reasonable written notice prior to transferring, destroying or
discarding any such books and records, and if another party so requests, to give
such other party possession of such books and records. Seller, Purchaser and the
Company Parties further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any Tax
authority or any other Person or take any other action as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed on any party hereto
(including with respect to the transactions contemplated by this Agreement).
           SECTION 5.04 Indemnification of Officers and Directors.
          The provisions of the Organizational Documents of the Company Parties
with respect to the limitation or elimination of liability and indemnification
of directors or officers in effect immediately prior to the Closing shall not be
amended, repealed or otherwise modified for a period of six (6) years after the
Closing in any manner that would adversely affect the rights thereunder of
individuals who at or prior to the Closing were directors or officers of the
Company Parties, including any such director or officer who, at the request of
the Company Parties, served as an officer or director or in any other capacity
of another entity, and were entitled to indemnification pursuant to the
Organizational Documents of the Company Parties. The provisions of this Section
5.04 are intended to be for the benefit of, and shall be enforceable by, each
director or officer of the Company Parties or other Person entitled to
indemnification under the Organizational Documents of the Company Parties
immediately prior to the Closing, and each such Person’s heirs, legatees,
representatives, successors and assigns, it being expressly agreed that such
Persons shall be third-party beneficiaries of this Section 5.04.
          SECTION 5.05 Litigation Support.
     From and after the Closing, in the event and for so long as any party
hereto actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand in connection with
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the

39



--------------------------------------------------------------------------------



 



Company Parties, the other parties shall reasonably cooperate with the
contesting or defending party and its counsel in the contest or defense, make
available its personnel, and provide such testimony and access to its books and
records as shall be necessary in connection with the contest or defense.
          SECTION 5.06 Legends.
          (a) Until removed pursuant to the provisions of the investor letters
signed by each of the Seller Limited Partners (the “Investor Letters”), each
certificate representing the Equity Consideration shall have stamped, printed or
typed thereon the following legend:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND A CURRENT PROSPECTUS, (2) IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR (3) PURSUANT TO ANOTHER
APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
          (b) In addition, each certificate issued to the parties to the Stock
Restriction Agreements shall have stamped, printed or typed thereon the legend
required pursuant to the Stock Restriction Agreement.
          SECTION 5.07 Issuance of Equity Consideration.
     Immediately following the determination of the closing price of Purchaser’s
Common Stock on the Closing Date, Seller shall deliver to Purchaser the final
Annex 2.01(b) setting forth the allocation of the Equity Consideration among the
Seller Limited Partners. Immediately following Purchaser’s receipt of the final
Annex 2.01(b) from Seller (and in no event after the Closing Date), Purchaser
shall submit an instruction letter to Purchaser’s transfer agent in a form and
substance acceptable to Seller and Purchaser shall cause such transfer agent to
issue the Equity Consideration to the Seller Limited Partners in the amounts and
names set forth on the final Annex 2.01(b). Purchaser shall use its reasonable
best efforts to cause the transfer agent to issue such Equity Consideration
within two (2) Business Days and shall provide to the transfer agent any
documents, fees and other expenses required by the transfer agent to issue the
Equity Consideration to the Seller Limited Partners.
Article VI
CLOSING DELIVERABLES
          SECTION 6.01 Closing Deliverables of Seller.
     Contemporaneously with the execution of this Agreement, Seller shall
deliver the following documents to Purchaser; provided, however, that Purchaser
may waive the receipt any one or more of such deliverables:
          (a) Evidence that all necessary written approvals of Governmental
Entities and, to the extent specified on Annex 6.01(a) annexed hereto, consents
of third parties to the transactions contemplated by this Agreement have been
obtained;

40



--------------------------------------------------------------------------------



 



          (b) Resolutions of the Board of Directors (or similar governing body)
of Seller, Seller Owners and the Company Parties (including any committees of
the Board of Directors (or similar governing body) to the extent applicable)
authorizing the execution, delivery and performance of this Agreement and the
documents and instruments to be executed and delivered by them pursuant hereto,
and the transactions contemplated hereby and thereby, certified by a senior
executive officer of each such party and dated the Closing Date;
          (c) [reserved]
          (d) Payoff letters with respect to the indebtedness specified on Annex
2.01(a)(i) in forms reasonably acceptable to Purchaser and Seller and UCC-3
termination statements reasonably satisfactory to Purchaser pursuant to which
Liens on any of the assets of the Company Parties (except for Permitted Liens)
shall be duly released or terminated;
          (e) Written certification by Seller as of the Closing Date, in
compliance with Section 1.1445-2 of the Treasury Regulations, that Seller is a
not a foreign person for purposes of Sections 897 and 1445 of the Code;
          (f) Resignations, to be effective as of the Closing, in form and
substance satisfactory to Purchaser, of the officers and directors of each
Company Party identified on Section 6.01(f) of the Disclosure Schedule;
          (g) Evidence, in form and substance satisfactory to Purchaser, that
the Management Services Agreement, by and between the Company and an affiliate
of the Seller Owners, dated as of February 9, 2007, has been terminated and is
of no further force or effect;
          (h) Certificates representing the Purchased Shares, together with
stock powers duly executed by Seller, in form and substance satisfactory to
Purchaser;
          (i) A non-competition agreement, in the form of Exhibit 6.01(i)
annexed hereto, duly executed by each of Brian Brady (“Brady”), Jack Culbertson
(“Culbertson”), Tim Hoffman (“Hoffman”) and John Rhymer (“Rhymer”)
(collectively, the “Non-Competition Agreements”);
          (j) A registration rights agreement, substantially in the form of
Exhibit 6.01(j) annexed hereto, by and among Purchaser and each Seller Limited
Partner (the “Registration Rights Agreement”), duly executed by each Seller
Limited Partner;
          (k) A release, in the form of Exhibit 6.01(k) annexed hereto, duly
executed by Seller, the Seller Owners and each Seller Limited Partner (the
“Seller Releases”);
          (l) [reserved]
          (m) A stock restriction agreement, in the form of Exhibit 6.01(m)
annexed hereto, by and between Purchaser and certain parties listed on
Section 6.01(l) of the Disclosure Schedule (the “Restricted Parties”) (the
“Stock Restriction Agreement”), duly executed by such Restricted Parties;

41



--------------------------------------------------------------------------------



 



          (n) Investor Letters from each Seller Limited Partner, in the form of
Exhibit 6.01(n) annexed hereto, relating to their acquisition of the Equity
Consideration in exchange for the sale of their indirect equity interests in
Holdings; and
          (o) Any further documentation or instruments as Purchaser or its
counsel may reasonably require to effectuate the terms of this Agreement.
          SECTION 6.02 Closing Deliverables of Purchaser.
     Contemporaneously with the execution of this Agreement, Purchaser shall
deliver the following documents to Seller; provided, however, that Seller may
waive the receipt any one or more of such deliverables:
          (a) Evidence that all necessary approvals of Governmental Entities and
consents of third parties to the transactions contemplated by this Agreement
have been obtained;
          (b) Resolutions of Purchaser’s Board of Directors authorizing the
execution, delivery and performance by it of this Agreement and the documents
and instruments to be executed and delivered by Purchaser pursuant hereto, and
the transactions contemplated hereby and thereby, each certified by the Chief
Executive Officer of Purchaser and dated the Closing Date;
          (c) The Cash Consideration and the Estimated Closing Cash in
accordance with Section 2.01(a);
          (d) The Registration Rights Agreement, duly executed by Purchaser;
          (e) The Equity Consideration in accordance with Section 2.01(b);
          (f) The Stock Restriction Agreement, duly executed by Purchaser;
          (g) The Investor Letters, duly executed by Purchaser;
          (h) The Non-Competition Agreements, duly executed by Purchaser; and
          (i) Any further documentation or instruments as Seller or its counsel
may reasonably require to effectuate the terms of this Agreement.
Article VII
CLOSING
          SECTION 7.01 Closing.
     The closing (the “Closing”) of the purchase and sale of the Purchased
Shares contemplated by this Agreement shall take place at 10:00 a.m., local
time, on the date hereof (the “Closing Date”) at the offices of Akin Gump
Strauss Hauer & Feld LLP, One Bryant Park, New York, New York 10036. The
effective time of the Closing shall be 11:59 p.m., Eastern Daylight Time, on the
Closing Date.
          SECTION 7.02 Further Assurances.
     Each party agrees that at any time or from time to time after the Closing
Date that upon request of the other party or parties, such party, as the case
may be, will execute, acknowledge and deliver such other and further instruments
and

42



--------------------------------------------------------------------------------



 



take such other action or actions as the requesting party may reasonably request
in order to effectuate the terms of this Agreement and the documents and
instruments contemplated hereby. Purchaser shall, and shall cause the Company
Parties to, reasonably cooperate with Seller and provide information and access
as reasonably requested by Seller in connection with Seller’s purchase of
representations and warranties insurance.
Article VIII
SURVIVAL; INDEMNIFICATION
          SECTION 8.01 Survival of Representations and Warranties.
     Any investigation or examination by Purchaser of the business, properties
or affairs of the Company Parties shall not affect the representations and
warranties of Seller, Seller Owners or the Company Parties herein contained. The
respective representations and warranties of the parties herein contained shall
survive the Closing for a period of one (1) year; provided that (i) the
representations and warranties of Seller and the Company Parties set forth
Sections 3.03 (No Operations), Section 3.18 (Taxes) (other than Sections 3.18(e)
and 3.18(f) which shall not survive the Closing), and Section 3.20 (Benefit
Plans) shall survive the Closing for the applicable statute of limitations plus
sixty (60) days; (ii) the representations and warranties of Seller and the
Company Parties set forth in Section 3.01 (Organization; Good Standing),
Section 3.02 (Capitalization; Subsidiaries) and Section 3.04 (Authority) shall
survive the Closing indefinitely; (iii) the representations and warranties of
Seller and the Company Parties set forth in Section 3.28 (Environmental Matters)
shall survive the Closing for a period of five (5) years; (iv) the
representations and warranties of Seller and the Company Parties set forth in
Section 3.25 (Product Liability; Product Recalls), shall survive the Closing for
the earlier of (x) the applicable statute of limitations and (y) a period of
five (5) years; (v) the representations and warranties of Seller set forth in
Section 3.01A (Organization; Good Standing), Section 3.02A (Title),
Section 3.03A (Authority) and Section 3.07A (Ownership) shall survive the
Closing indefinitely; (vi) the representations and warranties of Seller Owners
set forth in Section 3.01B (Organization; Good Standing) and Section 3.02B
(Authority) shall survive the Closing indefinitely; (vii) the representations
and warranties of Purchaser set forth in Section 4.01 (Organization, Good
Standing), Section 4.02 (Authority) and Section 4.05 (Capitalization of
Purchaser) shall survive the Closing indefinitely and (viii) the representations
and warranties of Purchaser set forth in Section 4.06 (Real Property Holding
Company Status) shall survive the Closing for the earlier of (x) the applicable
statute of limitations and (y) a period of five (5) years.
          SECTION 8.02 Indemnification.
          (a) Indemnification by Seller and Seller Owners. Seller and each
Seller Owner shall, jointly and severally, indemnify, defend and hold Purchaser
and its officers, directors, employees, Subsidiaries and affiliates (“Purchaser
Indemnified Persons”) harmless from and against any and all liabilities, losses,
damages, claims, fines, penalties, costs and expenses, including, without
limitation, reasonable attorneys’ and accounting fees (collectively, “Losses”)
incurred by such Purchaser Indemnified Person, arising out of, resulting from or
attributable to (i) any breach of any representation or warranty made by Seller,
Seller Owners or the Company Parties contained in this Agreement or in any
schedule hereto (other than any representations or warranties contained in
Sections 3.18(e) and 3.18(f)), (ii) the nonperformance of any covenant or
obligation to be performed by Seller, Seller Owners or the Company Parties under
this Agreement and/or (iii) the matters set forth on Annex 8.02(a)(iii) to this
Agreement; provided, however, that Losses shall be reduced by any Tax Benefit
Amount

43



--------------------------------------------------------------------------------



 



resulting from, and any proceeds (after deducting any costs of collection)
collected by Purchaser pursuant to Purchaser insurance policies or other
contractual indemnities which are contained outside of this Agreement (such
other indemnities, “Collateral Sources”) in connection with, the circumstances
underlying the claims giving rise to indemnification hereunder. Subject to the
limitations set forth below, to the extent that any Loss is eligible to be
covered by insurance policies maintained by the Company prior to the Closing or
any Collateral Sources, the Company shall use commercially reasonable efforts to
recover any Losses from such insurance policies or Collateral Sources; provided
that if any Purchaser Indemnified Party makes any payment with respect to such
Losses and within ninety (90) days of making such payment such Purchaser
Indemnified Party: (x) has not been reimbursed in full by the insurance carrier
and/or Collateral Sources under the applicable policy and/or contractual
indemnities for which recovery has been sought under this Section 8.02(a) and/or
(y) any such insurance carrier delivers a notice of denial of coverage or a
reservation of rights or similar letters under such policy or any such
Collateral Source delivers a notice denying its indemnification obligation, then
such Purchaser Indemnified Party shall be permitted to immediately seek
indemnification for any Losses (including Losses associated with seeking
recovery from the insurance carrier and/or Collateral Sources) from Seller and
Seller Owners as contemplated by this Section 8.02(a). In connection with the
foregoing, the Purchaser Indemnified Parties shall not be under any obligation
to keep Seller or Seller Owners notified of its correspondence with any
insurance carrier other than to inform such parties of the conditions set forth
in clauses (x) and/or (y) above.
          (b) Indemnification by Purchaser. Purchaser shall indemnify, defend
and hold Seller indemnify, defend and hold Purchaser and its officers,
directors, employees, Subsidiaries and affiliates (“Seller Indemnified Persons”)
harmless from and against any and all Losses incurred by any Seller Indemnified
Persons arising out of, resulting from or attributable to (i) any breach of any
representation or warranty made by Purchaser contained in this Agreement, and/or
(ii) the nonperformance of any covenant or obligation to be performed by
Purchaser under this Agreement; provided, however, that Losses shall be reduced
by any Tax Benefit Amount and any proceeds (after deducting any costs of
collection) collected by Seller or Seller Owners pursuant to Seller or Seller
Owners insurance policies or Collateral Sources in connection with the
circumstances underlying the claims giving rise to indemnification hereunder.
          (c) To the extent that there is an increase in the Tax Benefit Amount
of any Indemnitee (or an affiliate thereof) with respect to a Loss that is the
subject of an indemnification payment under this Agreement, the Indemnitor shall
be entitled to such increase and the Indemnitee shall promptly (and in any
event, no later than ten (10) days after filing of the Tax Return(s) associated
with the increase in Tax Benefit Amount) pay to the Indemnitor the increase in
the Tax Benefit Amount at such times and to the extent that the Indemnitee (or
affiliate thereof) actually realizes an increase in a Tax Benefit Amount. For
purposes of this Agreement, (x) “Tax Benefit Amount” shall mean, for any taxable
period of any Person with respect to any Loss, the excess of (i) such Person’s
cumulative liability for Taxes through the end of such taxable year (calculated
by excluding all Tax Attributes attributable to the Loss) over (ii) such
Person’s actual cumulative liability for Taxes through the end of such taxable
year (calculated by taking into account all Tax Attributes attributable to the
Loss), and (y) “Tax Attribute” shall mean, with respect to any Person, any item
of loss, deduction, credit, basis or other Tax item of a type that decreases the
amount of Taxes paid by, or increases the amount of a Tax refund paid to, such
Person.

44



--------------------------------------------------------------------------------



 



          SECTION 8.03 Limitations on Indemnification.
     Notwithstanding anything to the contrary set forth in this Agreement:
          (a) Neither Seller nor any Seller Owner shall be obligated to
indemnify any Purchaser Indemnified Person for breaches of representations and
warranties pursuant to Section 8.02(a)(i) (other than Fundamental
Representations) and Purchaser shall not be obligated to indemnify any Seller
Indemnified Person for breaches of representations and warranties pursuant to
Section 8.02(b)(i) (other than Fundamental Representations), in each case, for
any claim the Losses for which do not exceed Ten Thousand Dollars ($10,000) (the
“Threshold”).
          “Fundamental Representations” means the representations and warranties
set forth in Section 3.01 (Organization, Good Standing), Section 3.02
(Capitalization; Subsidiaries), Section 3.01A (Organization, Good Standing),
Section 3.02A (Title), Section 3.03A (Authority), Section 3.07A (Ownership),
Section 3.01B (Organization, Good Standing), Section 3.02B (Authority),
Section 4.01 (Organization; Good Standing), Section 4.02 (Authority) and
Section 4.05 (Capitalization of Purchaser).
          (b) Neither Seller nor any Seller Owner shall be obligated to
indemnify any Purchaser Indemnified Person for breaches of representations and
warranties pursuant to Section 8.02(a)(i) (other than Fundamental
Representations) and Purchaser shall not be obligated to indemnify any Seller
Indemnified Person for breaches of representations and warranties pursuant to
Section 8.02(b)(i) (other than Fundamental Representations), in each case, until
the Purchaser Indemnified Persons or the Seller Indemnified Persons, as
applicable, have incurred aggregate Losses in excess of One Million Dollars
($1,000,000) (the “Deductible”) and then only in excess of the Deductible;
provided, that, for the avoidance of doubt, no single Loss which is less than
the Threshold shall be applied to satisfying the Deductible.
          (c) The maximum amount of all monetary Losses (the “Cap”) subject to
indemnification by Seller and Seller Owners, on the one hand, or Purchaser, on
the other hand, pursuant to this Article VIII shall be as follows:
          (i) For Losses arising out of, resulting from or attributable to
breaches of representations and warranties (other than Fundamental
Representations) for which indemnification pursuant to Section 8.02(a)(i) or
Section 8.02(b)(i), as applicable, is available, Fifteen Million Dollars
($15,000,000) in the aggregate;
          (ii) For all other Losses for which indemnification is available
pursuant to pursuant to Section 8.02(a), Section 8.02(b), Section 8.04(a) or
Section 8.04(b) (other than those subject to the Cap set forth in
Section 8.03(c)(i)), the Purchase Price. In no event shall Seller’s and Seller
Owners’, on the one hand, or Purchaser’s, on the other hand, indemnification
obligations under this Agreement exceed, in the aggregate, the Purchase Price.
The value of Equity Consideration to be included in the Purchase Price for the
purposes of Section 8.03(c) shall be equal to the product of 4,300,000
multiplied by the per share average closing price for the ten (10) consecutive
trading days prior to the date hereof.

45



--------------------------------------------------------------------------------



 



          (d) No party responsible for indemnification under this Article VIII,
shall be liable for any consequential damages, including loss of revenue, income
or profits, loss in value of assets or securities, punitive, special or indirect
damages, relating to any breach of this Agreement, except in the case of fraud,
intentional misconduct or intentional misrepresentation.
          (e) In any case where a Purchaser Indemnified Person recovers under
insurance policies or from Collateral Sources any amount in respect of a matter
for which such Purchaser Indemnified Person previously was indemnified pursuant
to this Agreement, such Purchaser Indemnified Person shall promptly pay over to
Seller the amount so recovered but not in excess of the sum of (i) any amount
previously so paid to or on behalf of such Purchaser Indemnified Person in
respect of such matter, and (ii) any amount expended by Seller in pursuing or
defending any claim arising out of such matter.
          (f) In any case where a Seller Indemnified Person recovers under
insurance policies or from Collateral Sources any amount in respect of a matter
for which such Seller Indemnified Person previously was indemnified pursuant to
this Agreement, such Seller Indemnified Person shall promptly pay over to
Purchaser the amount so recovered but not in excess of the sum of (i) any amount
previously so paid to or on behalf of such Seller Indemnified Person in respect
of such matter, and (ii) any amount expended by Purchaser in pursuing or
defending any claim arising out of such matter.
          (g) AFTER THE CLOSING, EXCEPT IN THE EVENT OF FRAUD, INTENTIONAL
MISCONDUCT OR INTENTIONAL MISREPRESENTATION INDEMNIFICATION PURSUANT TO THE
PROVISIONS OF ARTICLES VIII AND IX SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR
MONETARY DAMAGES FOR THE PARTIES HERETO FOR ANY MISREPRESENTATION OR BREACH OF
ANY WARRANTY, COVENANT OR OTHER PROVISION CONTAINED IN THIS AGREEMENT OR IN ANY
CERTIFICATE DELIVERED PURSUANT HERETO (INCLUDING WITH RESPECT TO ANY
ENVIRONMENTAL, HEALTH OR SAFETY MATTERS, INCLUDING THOSE ARISING UNDER CERCLA OR
ANY OTHER ENVIRONMENTAL LAWS OR ANY OTHER ENVIRONMENTAL MATTERS OR TAX MATTERS);
PROVIDED THAT NOTHING IN THIS SECTION 8.03(g) SHALL LIMIT PURCHASER’S ABILITY TO
RECOVER MONETARY DAMAGES FROM THE PARTIES TO, AND PURSUANT TO, THE STOCK
RESTRICTION AGREEMENTS, THE RELEASES, THE REGISTRATION RIGHTS AGREEMENT, THE
NON-COMPETITION AGREEMENTS OR THE INVESTOR LETTERS.
          (h) In valuing a Loss, no adjustment shall be made as a result of any
multiple, increase factor, or any other premium over fair market value, book or
historical value which may have been paid by Purchaser for the Purchased Stock
whether or not such multiple, increase factor or other premium had been used by
Purchaser at the time of, or in connection with, calculating or preparing its
proposed purchase price for the Purchased Stock.
          SECTION 8.04 Tax Indemnification.
          (a) Seller and each Seller Owner shall, jointly and severally,
indemnify Purchaser Indemnified Persons and hold them harmless from and against,
any loss, claim, liability, expense, or other damage attributable to (i) all
Taxes (or the non-payment thereof) of the Company Parties for all taxable
periods ending on or before the

46



--------------------------------------------------------------------------------



 



Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date (“Pre-Closing Tax
Period”), (ii) all Taxes of any member of an affiliated, consolidated, combined
or unitary group of which the Company Parties (or any predecessor of any of the
foregoing) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation §1.1502-6 or any analogous or similar state,
local, or non-U.S. law or regulation, and (iii) any and all Taxes of any Person
(other than the Company Parties) imposed on the Company Parties as a transferee
or successor, by contract (other than (x) any contract solely among the Company
Parties and (y) any credit or other commercial contract or agreement the
principal purpose of which does not relate to Taxes) or pursuant to any law,
rule, or regulation, which Taxes relate to an event or transaction occurring
before the Closing; provided, however, that in the case of clauses (i), (ii),
and (iii) above, Seller and Seller Owners shall be liable (jointly and
severally) only to the extent that such Taxes exceed the sum of the Tax Reserve
and the amount of any refund or credit of Taxes described in the proviso to the
first sentence of Section 5.03(f) to which Purchaser or the Company Parties are
entitled (to the extent such refund or credit is not already accounted for in
the Tax Reserve). Notwithstanding any other provision of this Agreement, in
calculating the Taxes for which Seller and Seller Owners, on the one hand, and
Purchaser and the Company Parties, on the other hand, are responsible for
pursuant to Section 8.04(a) and Section 8.04(b), any items of income and gain
that arise after the Closing on the Closing Date and that are not in the
ordinary course of business of the Company Parties shall be deemed to arise on
the day immediately succeeding the Closing Date. Seller and Seller Owners shall
reimburse Purchaser for any Taxes of the Company Parties that are the
responsibility of Seller and Seller Owners pursuant to this Section 8.04(a)
within fifteen (15) Business Days after payment of such Taxes by Purchaser or
the Company Parties.
          (b) Purchaser and the Company Parties shall, jointly and severally,
indemnify and hold harmless Seller and Seller Indemnified Persons from and
against any Taxes of the Company Parties (x) for any Post-Closing Tax Period or,
to the extent that the responsibility for such Taxes is allocable to Purchaser
under Section 8.04(c), for any Straddle Period, or (y) arising from any action
taken by Purchaser or any Company Party on the Closing Date (after the Closing)
that is not in the ordinary course of business.
          (c) For purposes of this Agreement, including in determining the
amount of Taxes for which Seller or Purchaser is responsible under
Section 8.04(a) or Section 8.04(b):
          (i) In the case of any Taxes based on the income or receipts of the
Company Parties that are payable with respect to a taxable period that includes
but does not end on the Closing Date (each, a “Straddle Period”), the portion of
such Taxes allocable to (x) the portion of the Straddle Period ending on or
before the Closing Date (for which Seller shall be responsible under
Section 8.04(a)) and (y) the portion of the Straddle Period beginning on the day
next succeeding the Closing Date (for which Purchaser shall be responsible under
Section 8.04(b)) shall be determined on the basis of a deemed closing at the end
of the Closing Date of the books and records of the Company Parties.
          (ii) In the case of any Taxes (other than Taxes covered by clause
(A) above) of the Company Parties that are payable with respect to a Straddle
Period, the portion of such Taxes allocable to the portion of such period ending
on or before the

47



--------------------------------------------------------------------------------



 



Closing Date (for which Seller shall be responsible under Section 8.04(a)) shall
be equal to the product of such Taxes multiplied by a fraction the numerator of
which is the number of days in the Straddle Period from the beginning of the
Straddle Period through and including the Closing Date and the denominator of
which is the number of days in the entire Straddle Period, and the remaining
such Taxes shall be allocable to the portion of the Straddle Period beginning on
the day next succeeding the Closing Date (for which Purchaser shall be
responsible under Section 8.04(b).
          SECTION 8.05 Indemnification Procedures.
          (a) If Purchaser, on the one hand, or Seller, on the other hand, shall
receive notice of any matter which such party or any of its officers, directors
Subsidiaries, employees, agents, Subsidiaries or affiliates (any of the
foregoing, an “Indemnitee”), has determined has given, or, with respect to any
matters other than a breach of a representation or warranty set forth in Section
3.24, is reasonably likely to result in, a right of indemnification under this
Agreement, the Indemnitee shall promptly give the indemnifying party (the
“Indemnitor”) written notice of such claim, stating the amount of the Losses, if
known, and method of computation thereof, all with reasonable particularity and
including documentary proof, if available, and containing a reference to the
provisions of this Agreement in respect of which such right of indemnification
is claimed or arises; provided, however, that failure to so notify the
Indemnitor shall not relieve the Indemnitor from any liability which it may have
on account of the claim, except to the extent the Indemnitor shall have been
actually and materially prejudiced by such failure.
          (b) If an Indemnitee shall receive notice of any claim or proceeding
initiated by a third party which is or may be subject to indemnification (other
than in the case of a Tax claim or Tax Proceeding, which shall be governed by
the provisions of Section 5.03) (each, a “Third Party Claim”), the Indemnitee
shall promptly give the Indemnitor written notice of such Third Party Claim;
provided, however, that failure to so notify the Indemnitor shall not relieve
the Indemnitor from any liability which it may have on account of the Third
Party Claim, except to the extent the Indemnitor shall have been actually and
materially prejudiced by such failure. If the Indemnitor acknowledges in writing
its obligation to indemnify the Indemnitee hereunder against all Losses that may
result from such Third Party Claim and the Indemnitee is reasonably satisfied
that the Indemnitor has sufficient funds available to pay any Losses resulting
from such Third Party Claim, then the Indemnitor shall be entitled, at its
option, to assume and control the defense of such claim by counsel of its own
choice and at its own expense, provided that the Indemnitor and its counsel
shall proceed with diligence and good faith with respect thereto and Indemnitor
shall be obligated to post any bonds required in connection with such Third
Party Claim. Notwithstanding the foregoing, the Indemnitee shall have the right
to control the defense of such Third Party Claim and employ separate counsel in
such Third Party Claim and the fees and expenses of such counsel shall be at the
expense of such Indemnitor if: (i) the Indemnitor has failed to promptly assume
the defense and employ counsel, (ii) the Indemnitor fails to conduct the defense
of the applicable Third Party Claim with diligence and good faith, (iii) the
Third Party Claim seeks an injunction or other equitable relief or is a criminal
proceeding, (iv) settlement of, or an adverse judgment with respect to, the
Third Party Claim is, in the good faith judgment of the Indemnitee, likely to
establish a precedential custom or practice adverse to the continuing business
interests or the reputation of the Indemnitee, or (v) the named parties to any
such Third Party Claim (including any impleaded parties) include such Indemnitee
and any Indemnitor, and such Indemnitee shall have been advised by its counsel
that there is a conflict of

48



--------------------------------------------------------------------------------



 



interest between the Indemnitor and such Indemnitee with respect to such Third
Party Claim or with respect to any legal defense which may be available;
provided, however, that the Indemnitor shall not in such event be responsible
hereunder for the fees and expenses of more than one firm of separate counsel
(in addition to local counsel) in connection with any claim or proceeding.
          (c) In the event the Indemnitor exercises its right to undertake the
defense of any Third Party Claim, the Indemnitee shall cooperate with the
Indemnitor in such defense and make available to the Indemnitor witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as are reasonably requested by the Indemnitor.
Similarly, in the event the Indemnitee is, directly or indirectly, conducting
the defense against any Third Party Claim, the Indemnitor shall cooperate with
the Indemnitee in such defense and make available to the Indemnitee witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as are reasonably requested by the Indemnitee. No Third
Party Claim may be settled by the Indemnitor without the written consent of the
Indemnitee, which consent shall not be unreasonably withheld or delayed. No
Third Party Claim which is being defended in good faith by the Indemnitee alone,
or jointly with the Indemnitor, shall be settled by the Indemnitee without the
written consent of the Indemnitor, which consent shall not be unreasonably
withheld.
          SECTION 8.06 Tax Treatment of Indemnification.
      Purchaser, Seller and Seller Owners agree to treat for tax purposes any
indemnity payment made pursuant to this Article VIII as an adjustment to the
Purchase Price.
Article IX
FINDER’S FEES
          SECTION 9.01 Finder’s Fees.
      Seller, Seller Owners and the Company Parties represent and warrant to
Purchaser that, except as set forth in Section 9.01 of the Disclosure Schedule,
and Purchaser represents and warrants to Seller and Seller Owners that, except
as set forth in Section 9.01 of the Purchaser Disclosure Schedule, that neither
they nor their respective affiliates respectively have had any dealings with any
finder, broker, financial advisor or investment banker in connection with the
transactions contemplated by this Agreement. Seller and each Seller Owner will
jointly and severally indemnify and hold Purchaser harmless from and against any
and all liabilities (including but not limited to reasonable attorneys’ fees) to
which it may be subjected by reason of any finder’s, broker’s, financial
advisor’s, investment banker’s or similar fee or commission with respect to the
transactions contemplated by this Agreement to the extent such fee is
attributable to any action undertaken by Seller, any Seller Owner or any Company
Party (on behalf of Seller or any Seller Owner) or their respective affiliates.
Purchaser will indemnify and hold Seller and Seller Owners harmless from and
against any and all liabilities (including but not limited to reasonable
attorneys’ fees) to which it may be subjected by reason of any finder’s,
broker’s, financial advisor’s, investment banker’s or similar fee or commission
with respect to the transactions contemplated by this Agreement to the extent
such fee is attributable to any action undertaken by Purchaser or its
Subsidiaries (including the Company Parties after the Closing).

49



--------------------------------------------------------------------------------



 



Article X
NOTICES
     Any notice required or permitted to be given by any party under this
Agreement shall be given in writing and shall be deemed effectively given upon
personal delivery to the party to be notified, on the next Business Day after
delivery to a nationally recognized overnight courier service, when sent by
confirmed facsimile if sent during normal business hours of the recipient, or if
not, then on the next Business Day, or five days after deposit with the United
States Post Office, by registered or certified mail, postage prepaid, and
addressed to the party to be notified at the address or facsimile number
indicated below for such party, or at such other address as such party may
designate upon written notice to the other parties (except that notice of change
of address shall be deemed given upon receipt). Telephone numbers and email
addresses are provided herein for convenience only, and communications by such
means shall not constitute effective notice hereunder.
(a)  In the case of Purchaser:
Thor Industries, Inc.
419 West Pike Street
Jackson Center, Ohio 45334
Attn: Chief Executive Officer
Facsimile: 937-596-6539
Telephone: 937-596-6849
With a copy to (which shall not constitute notice):
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attn: Ackneil M. Muldrow, III, Esq.
Facsimile: 212-872-1002
Telephone: 212-872-1000
E mail: tmuldrow@akingump.com
(b)  In the case of Seller or Seller Owners:
c/o Catterton Partners
7 Greenwich Office Park
599 W. Putnam Ave., Suite 200
Greenwich, Connecticut 06830
Attn: Scott Dahnke, Marc Magliacano and David McPherson
Facsimile: 203-629-4903
Telephone: 203-629-4901
E mail: scottd@cpequity.com
             marcm@cpequity.com
             davem@cpequity.com

50



--------------------------------------------------------------------------------



 



With a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Eunu Chun, Esq. and Ariel Yehezkel, Esq.
Facsimile: 212-446-4900
Telephone: 212-446-4800
E-mails: eunu.chun@kirkland.com
              ariel.yehezkel@kirkland.com
(c)  After the Closing, in the case of the Company Parties:
c/o Heartland Recreational Vehicles, LLC
1001 All-Pro Drive
Elkhart, Indiana 46514
Attn: Chief Executive Officer
Facsimile: 574-266-8702
Telephone: 574-266-8726
E mail: bbirish74@aol.com
and
Thor Industries, Inc.
419 West Pike Street
Jackson Center, Ohio 45334
Attn: Chief Executive Officer
Facsimile: 937-596-6539
Telephone: 937-596-6849
With a copy to (which shall not constitute notice):
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attn: Ackneil M. Muldrow, III, Esq.
Facsimile: 212-872-1002
Telephone: 212-872-1000
E mail: tmuldrow@akingump.com
Article XI
MISCELLANEOUS
          SECTION 11.01 Expenses.
          (a) Except as otherwise expressly provided herein, all costs and
expenses incurred in connection with the negotiation and execution of this
Agreement and any other documents or instruments to be executed and delivered
pursuant hereto, and the transactions contemplated hereby shall be paid by the
party incurring or required to incur such expenses; provided, that Seller and
each Seller Owner jointly and severally shall pay all such

51



--------------------------------------------------------------------------------



 



costs and expenses that Seller, the Company Parties and/or the Seller Limited
Partners incurred prior to the Closing. After the Closing, any costs and
expenses incurred by any party in connection with such party’s exercise of any
rights hereunder or under the other documents and agreements executed in
connection herewith shall also be paid by the party incurring such costs and
expenses. The direction of the payment of the Cash Consideration pursuant to
Section 2.01(a)(ii) shall in no way relieve Seller or the Seller Owners of their
obligations under this Section 11.01(a).
          (b) In the event that any costs or expenses of Seller, Seller Owners,
Seller Limited Partners or the Company Parties not paid by Seller pursuant to
Section 4.01(a) and, instead, are payable by the Company Parties following the
Closing, such costs and expenses shall be accrued and reserved on the Audited
Closing Balance Sheet for purposes of Section 2.02.
          SECTION 11.02 Entire Agreement.
     This Agreement, together with the Exhibits, Schedules and Annexes annexed
hereto, and the other documents and instruments to be executed and delivered
pursuant hereto and thereto, constitutes the entire understanding and agreement
by and among the parties hereto and thereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements and understandings
among such parties with respect to the subject matter hereof.
          SECTION 11.03 Amendments and Waivers.
      Any term of this Agreement may be amended only by an instrument in writing
and signed by all the Parties hereto. The waiver by any party hereto of a breach
of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party hereto, to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by any party hereto, preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.
          SECTION 11.04 Successors and Assigns.
     Neither this Agreement nor any rights hereunder may be assigned by any
party without the prior written consent of the other parties. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
          SECTION 11.05 Governing Law.
      This Agreement, including the validity hereof and the rights and
obligations of the parties hereunder, and all amendments and supplements hereof
and all waivers and consents hereunder, shall be construed in accordance with
and governed by the domestic substantive laws of the State of New York without
giving effect to any choice of law or conflicts of law provision or rule that
would cause the application of the domestic substantive laws of any other
jurisdiction.
          SECTION 11.06 Severability.
     If any provisions of this Agreement as applied to any part or to any
circumstance shall be adjudged by a court to be invalid or unenforceable, the
same shall in no way affect any other provision of this Agreement, the
application of such provision in any other circumstances or the validity or
enforceability of this Agreement.

52



--------------------------------------------------------------------------------



 



          SECTION 11.07 No Third-Party Beneficiaries.
     Nothing in this Agreement, express or implied, shall create or confer on
any person other than the parties or their respective successors and permitted
assigns, any rights, remedies, obligations or liabilities, except as expressly
provided in Article VIII hereof and except that any Person expressly entitled to
the rights set forth under Section 5.03 or Section 5.04 shall be an express
third party beneficiary to this Agreement solely for the enforcement rights
under such Section 5.03 or Section 5.04, as applicable.
          SECTION 11.08 Attorneys’ Fees.
      If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement or any other document or instrument to be executed or
delivered pursuant hereto, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and disbursements in addition to any other relief to
which such party may be entitled.
          SECTION 11.09 Remedies.
      In case any one or more of the covenants and/or agreements set forth in
this Agreement shall have been breached by any party hereto, the party or
parties entitled to the benefit of such covenants or agreements may, except as
may otherwise be expressly provided in this Agreement, proceed to protect and
enforce their rights either by suit in equity and/or by action at law,
including, but not limited to, an action for damages as a result of any such
breach and/or an action for specific performance of any such covenant or
agreement contained in this Agreement. The rights, powers and remedies of the
parties under this Agreement are cumulative and not exclusive of any other
right, power or remedy which such parties may have under any other agreement or
law. No single or partial assertion or exercise of any right, power or remedy of
a party hereunder shall preclude any other or further assertion or exercise
thereof. Notwithstanding anything to the contrary set forth herein, from and
after the Closing Date, the provisions contained in Article VIII herein shall be
the sole and exclusive remedy for monetary damages arising out of, resulting
from or attributable to the breach of any representations or warranties made
pursuant to Article III, Article III.A, Article III.B or Article IV of this
Agreement, absent fraud, intentional misconduct or intentional
misrepresentation.
          SECTION 11.10 Consent to Jurisdiction and Service of Process; WAIVER
OF JURY TRIAL.
     Each party hereby consents to the personal jurisdiction of the courts of
the County and State of New York located in New York, New York and of the United
States District Court for the Southern District of New York, each as may have
competent jurisdiction, with respect to any dispute or controversy arising under
or in connection with this Agreement and agrees that process issued out of any
such court or in accordance with the rules of practice of such court may be
served by mail or other form of substituted service to such party at the
addresses and with copies as provided in Article X and that any actions therein
may be consolidated in a single action. Each party also agrees not to bring any
dispute or controversy arising under or in connection with this Agreement in any
other court. Each party waives any defense of inconvenient forum to the
maintenance of any dispute or controversy so brought and waives any bond,
surety, or other security that may be required of any other party hereto with
respect such dispute or controversy. Nothing contained herein shall be deemed to
prevent any party from effecting service of process upon any other party in any
other manner permitted by law. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY

53



--------------------------------------------------------------------------------



 



ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.10.
          SECTION 11.11 Counterparts.
     This Agreement may be executed in two or more counterparts (including
facsimile and scanned and emailed counterparts), each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.
          SECTION 11.12 Certain References; Captions.
      Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa. The
terms “herein”, “hereof” or “hereunder” or similar terms as used in this
Agreement refer to this entire Agreement and not to the particular provision in
which the term is used. The terms “include”, “including” or other similar terms
shall be deemed to be followed by the words “without limitation” or “but not
limited to”. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. Unless otherwise stated, all references herein to Articles, Sections,
subsections or other provisions are references to Articles, Sections,
subsections or other provisions of this Agreement. All references to the term
“Business Day” shall mean any day on which banks in New York are not required or
permitted to be closed.
          SECTION 11.13 Interpretation.
     This Agreement shall be construed reasonably to carry out its intent
without presumption against or in favor of any party.
          SECTION 11.14 Knowledge.
      As used in this Agreement, the term “knowledge” (or words of similar
import) means, with respect to (a) the Company Parties, the actual knowledge of
Brady, Culbertson, Hoffman, Rhymer and Dennis Donat, (b) Purchaser, the actual
knowledge of Peter B. Orthwein, Christian G. Farman, Richard E. Riegel, III,
Ronald Fenech and Walter L. Bennett and (c) Seller, the actual knowledge of
Scott A. Dahnke, David Heidecorn and Marc Magliacano, in each case after
reasonable inquiry of their direct reports.
          SECTION 11.15 Material Adverse Effect.
      As used in this Agreement, the term “Material Adverse Effect” means, with
respect to the Company Parties, any change, event, circumstance, occurrence or
effect that has a material adverse effect on the financial condition, business,
results of operations or prospects of the Company Parties taken as a whole or
the consummation of the transactions contemplated by this Agreement; provided,
that any change,

54



--------------------------------------------------------------------------------



 



event, circumstance, occurrence or effect arising from or attributable to:
(a) the United States economy generally; (b) acts of terrorism, acts of war or
the escalation of hostilities; (c) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index); (d) changes in GAAP; (e) changes in any laws, rules,
regulations, orders, or other binding directives issued by any Governmental
Entity; (f) the public announcement of the transactions contemplated by this
Agreement prior to the date hereof; (g) any failure by any Company Party to meet
any internal or published projections, or forecasts of revenue or earnings
predictions, for any period ending on or after the date of this Agreement; or
(h) the completion of the transactions contemplated hereby, shall, not be taken
into account in determining whether a “Material Adverse Effect” has occurred or
would reasonably be expected to occur; provided, further, however, that
(x) changes, events, circumstances, occurrences or effects set forth in clause
(a), (b), (c), (d) or (e) above may be taken into account in determining whether
there has been or is a Material Adverse Effect to the extent such changes,
events, circumstances, occurrences or effects have a materially disproportionate
adverse effect on the Company Parties as compared to other participants in the
market segments in which the Company Parties operate, and (y) the exceptions in
clauses (g) above shall not prevent or otherwise affect a determination that the
underlying cause of any failure referred to therein is a Material Adverse
Effect.
          SECTION 11.16 Delivery to Purchaser.
     As used in Article III of this Agreement, the term “delivered” with respect
to documents and other materials delivered to Purchaser means delivery to
Purchaser or Purchaser’s advisors (including attorneys and accountants) that
were engaged by Purchaser or its Subsidiaries in connection with the
transactions contemplated by this Agreement.
          SECTION 11.17 Defined Terms.1
     The following terms used in this Agreement shall have the meanings set
forth in the corresponding Sections or subsections of this Agreement:

     
“Agreement”
  Heading Paragraph
“Audited Closing Balance Sheet”
  Section 2.02(a)(ii)
“Audited Closing Cash”
  Section 2.02(a)(i)
“Brady”
  Section 6.01(i)
“Business”
  Whereas Clause 1
“Business Day”
  Section 11.12
“Cap”
  Section 8.03(c)
“Capital Leases Adjustment”
  Section 2.02
“Cash Adjustment”
  Section 2.02
“Cash Consideration”
  Section 2.01
“Closing”
  Section 7.01
“Closing Audit Date”
  Section 2.02(a)
“Closing Date”
  Section 7.01
“Closing Date Debt Obligations”
  Section 2.01(a)(i)
“Code”
  Section 2.02(b)
“Collateral Sources”
  Section 8.02(a)
“Company”
  Heading Paragraph

 

1   Note to Draft: To be updated.

55



--------------------------------------------------------------------------------



 



     
“Company Audited Balance Sheet”
  Section 3.06
“Company Audited Statements”
  Section 3.06
“Company Benefit Plans”
  Section 3.20(a)
“Company Intellectual Property Rights”
  Section 3.14
“Company Parties”
  Heading Paragraph
“Company Unaudited Statements”
  Section 3.06
“Crowe”
  Section 2.02(a)(i)
“Culbertson”
  Section 6.01(i)
“Datasite”
  Section 3.01
“delivered”
  Section 11.16
“Deductible”
  Section 8.03(b)
“Disclosure Schedule”
  Article III
“Election Notice”
  Section 5.03(h)
“Environmental Claims”
  Section 3.28(g)(i)
“Environmental Laws”
  Section 3.28(g)(ii)
“Environmental Permits”
  Section 3.28(g)(iii)
“ERISA”
  Section 3.20(a)
“Estimated Capital Leases Amount”
  Section 2.01
“Estimated Closing Cash”
  Section 2.01(a)(i)
“Equity Consideration”
  Section 2.01
“Exchange Act”
  Section 4.03(a)
“Financial Statements”
  Section 3.06
“Final Capital Leases Amount”
  Section 2.02(a)(iv)
“Final Closing Cash”
  Section 2.02(a)(iv)
“Final Stockholder Equity”
  Section 2.02(a)(iv)
“Fundamental Representations”
  Section 8.03(a)
“GAAP”
  Section 2.01
“Governmental Entity”
  Section 3.05
“Hazardous Materials”
  Section 3.28(g)(iv)
“HFS”
  Section 3.03(a)
“Historic Tax Indemnitee”
  Section 5.03(b)
“Holdings”
  Heading Paragraph
“Holdings Common Stock”
  Section 3.02(a)
“Holdings Unaudited Balance Sheet”
  Section 3.06
“Holdings Unaudited Statements”
  Section 3.06
“Hoffman”
  Section 6.01(i)
“HSR Act”
  Section 3.05(a)
“Indemnitee”
  Section 8.05(a)
“Indemnitor”
  Section 8.05(a)
“Independent Firm”
  Section 2.02(a)(iv)
“Intellectual Property Rights”
  Section 3.14
“Investor Letter”
  Section 5.06
“IRS”
  Section 3.20(b)
“Key Employee”
  Section 3.19(a)(i)
“knowledge”
  Section 11.14
“Law”
  Section 3.23
“Leased Real Property”
  Section 3.10(b)
“Licenses”
  Section 3.15
“Liens”
  Section 3.05(b)
“Losses”
  Section 8.02(a)
“Material Adverse Effect”
  Section 11.15
“Material Agreements”
  Section 3.09
“NHTSA”
  Section 3.24
“Non-Competition Agreements”
  Section 6.01(i)
“NYSE”
  Section 4.09

56



--------------------------------------------------------------------------------



 



     
“Objection Notice”
  Section 2.02(a)(ii)
“Organizational Documents”
  Section 3.01
“Owned Real Property”
  Section 3.10(a)
“PCBs”
  Section 3.28(e)
“Permitted Liens”
  Section 3.05(b)
“Person”
  Section 3.01
“Pre-Closing Tax Period”
  Section 8.04(a)
“Products”
  Whereas Clause 1
“Proposed Cash Amount”
  Section 2.02(a)(ii)
“Proposed Capital Leases Amount”
  Section 2.02(a)(ii)
“Proposed Closing Balance Sheet”
  Section 2.02(a)
“Purchaser”
  Heading Paragraph
“Purchaser Controlled Proceeding”
  Section 5.03(i)
“Purchaser Indemnified Persons”
  Section 8.02(a)
“Purchase Price”
  Section 2.01
“Purchased Shares”
  Whereas Clause 2
“Real Property”
  Section 3.10(c)
“Real Property Leases”
  Section 3.10(b)
“Release”
  Section 3.28(g)(v)
“Registration Rights Agreement”
  Section 6.01(j)
“Restricted Parties”
  Section 6.01(m)
“Rhymer”
  Section 6.01(i)
“SEC”
  Section 4.07
“SEC Reports”
  Section 4.07
“Securities Act”
  Section 4.03(a)
“Seller”
  Heading Paragraph
“Seller Controlled Proceeding”
  Section 5.03(h)
“Seller Indemnified Persons”
  Section 8.02(b)
“Seller Limited Partners”
  Section 2.01(b)
“Seller Owners”
  Heading Paragraph
“Seller Partnership Agreement”
  Section 3.07A(b)
“Seller Releases”
  Section 6.01(k)
“Stock Restriction Agreement”
  Section 6.01(m)
“Stockholder Equity”
  Section 2.02
“Straddle Period”
  Section 8.04(c)(i)
“Subsidiaries”
  Section 3.01
“Tax Attribute”
  Section 8.02(c)
“Tax Claim”
  Section 5.03(g)
“Tax Proceeding”
  Section 5.03(k)
“Tax Return”
  Section 3.18(k)
“Tax Reserve”
  Section 5.03(d)
“Taxes”
  Section 3.18(k)
“Third Party Claim”
  Section 8.05(b)
“Threshold”
  Section 8.03(a)
“Top Dealers”
  Section 3.27(a)
“Unaudited Statements”
  Section 3.06
“U.S. Export Control Laws”
  Section 3.23

[signature page follows]

57



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          SELLER:  HEARTLAND RV HOLDINGS, L.P.
      By:   /s/ Scott A. Dahnke       Name:   Scott A. Dahnke       Title:  
President     HOLDINGS: TOWABLE HOLDINGS, INC.
      By:   /s/ Brian R. Brady       Name:   Brian R. Brady       Title:  
President     COMPANY: HEARTLAND RECREATIONAL VEHICLES, LLC
      By:   /s/ Brian R. Brady       Name:   Brian R. Brady       Title:  
President     SELLER OWNERS: CATTERTON PARTNERS VI, L.P.

By: Catterton Managing Partner VI, L.L.C., its managing
general partner

By: CP6 Principals, L.L.C., its managing member
      By:   /s/ Scott A. Dahnke       Name:   Scott A. Dahnke       Title:  
Authorized Signatory       CATTERTON PARTNERS VI OFFSHORE, L.P.

By: Catterton Managing Partner VI, L.L.C., its managing
general partner

   





--------------------------------------------------------------------------------



 



            By: CP6 Principals, L.L.C., its managing member
      By:   /s/ Scott A. Dahnke       Name:   Scott A. Dahnke       Title:  
Authorized Signatory     PURCHASER:  THOR INDUSTRIES, INC.
      By:   /s/ Peter B. Orthwein       Name:   Peter B. Orthwein       Title:  
Chief Executive Officer    

2